Case 1:16-cv-00720-TJK Document 50-2 Filed 10/22/19 Page 1 of 115

Declaration of Cathy Willis
Exhibit A
Case 1:16-cv-00720-TJK Document 50-2

75838 Federal Register/Vol. 81, No. 211/Tuesday, November 1, 2016/Notices

 

 

estimate time and cost for implementing
recovery measures.

The Act requires the development of
recovery plans for listed species, unless
such a plan would not promote the
conservation of a particular species.
Section 4(f) of the Act requires us to
provide public notice and an
opportunity for public review and
comment during recovery plan
development. We will consider all
information presented during a public
comment period prior to approval of
each new or revised recovery plan. We
and other Federal agencies will take
these comments into account in the
course of implementing approved
recovery plans.

Recovery Plan Components

The recovery objectives are to work to
reduce threats in order to downlist the
chucky madtom to threatened status.
Defining reasonable delisting criteria is
not possible at this time given the
current low number of individuals,
extreme curtailment of the species’
range, extensive modification and
fragment of habitat with the species’
historical range, lack of information
about the species’ biology, and
magnitude of other existing threats.
Therefore, this recovery plan establishes
only downlisting criteria for this catfish.
Criteria will be reevaluated as new
information becomes available.

Downilisting of chucky madtom will be
considered when:

1. Suitable instream and riparian
habitat, flows, and water quality for
chucky madtom as defined by the best
available science (to be refined by
recovery actions), exist in occupied
streams (addresses Factor A).

2. Population studies show that a
viable chucky madtom population in
Little Chucky Creek and at least 1 other
stream (Dunn Creek, Jackson Branch;
e.g., the only known stream representing
the historical range of the species) are
naturally recruiting (consisting of two
year classes in the fall months) and
sustainable over a period of 20—30 years
(10 generations) (addresses Factors A, C,
and E).

Request for Public Comments

We request written comments on the
draft recovery plan. We will consider all
comments we receive by the date
specified in DATES prior to final
approval of the plan.

Public Availability of Comments

Before including your address, phone
number, email address, or other
personal identifying information in your
comment, you should be aware that
your entire comment—including your

personal identifying information—may
be made publicly available at any time.
While you can ask us in your comment
to withhold your personal identifying
information from public review, we
cannot guarantee that we will be able to
do so.

Authority

The authority for this action is section
4(f) of the Endangered Species Act, 16
U.S.C. 1533(f).

Dated: September 6, 2016.
Mike Oetker,
Acting Regional Director, Southeast Region.
[FR Doc. 2016-26330 Filed 10-31-16; 8:45 am]
BILLING CODE 4310-55-P

 

DEPARTMENT OF THE INTERIOR
Fish and Wildlife Service

[FWS—HQ-LE-2016-N156; FFO9L00200-FX-
LE18110900000]

Freedom of Information Act; Notice of
Lawsuit

AGENCY: Fish and Wildlife Service,
Interior.

ACTION: Notice; request for comments.

 

SUMMARY: The U.S. Fish and Wildlife
Service seeks information about
potential objections to the public release
of possibly confidential information
regarding import and export activities
tracked via the Service’s Law
Enforcement Management Information
System. We issue this notice and solicit
this information in response to a lawsuit
under the Freedom of Information Act.

DATES: You must submit comments on
or before November 22, 2016.

ADDRESSES: You may submit comments
by one of the following methods:

« Email: lawenforcement@fws.gov.

e Fax: (703) 358-2271.

e U.S. mail or hand-delivery: U.S.
Fish and Wildlife Service, Office of Law
Enforcement (FOIA), 5275 Leesburg
Pike (MS: OLE), Falls Church, VA
22041.

FOR FURTHER INFORMATION CONTACT:
Michael Jenkins, Management Analyst
Specialist, USFWS, Office of Law
Enforcement, 5275 Leesburg Pike, Falls
Church, VA 22041; telephone (703)
358-1949.

SUPPLEMENTARY INFORMATION: This
notice is issued under part 2 of title 43
of the Code of Federal Regulations
(CFR), which sets forth regulations for
administration of the Freedom of
Information Act (FOIA) by the U.S.
Department of the Interior (“the
Department”’).

We, the U.S. Fish and Wildlife
Service (“the Service’’), hereby
announce that information related to
records for the import and export of all
wildlife specimens to and from the
United States may be disclosed under
FOIA (43 CFR 2.27(b)).

Submitters of this type of information
can contact the Service to review
records subject to possible release. If
you are a submitter of this information,
the Service will presume that you do
not object to the disclosure of your
information if a response to this notice
is not received by the date specified
above in DATES.

I. Background

The Department is soliciting views
from submitters with respect to whether
certain records constitute ‘‘trade secrets
and commercial or financial information
obtained from a person [that are]
privileged or confidential” information
under the FOIA, 5 U.S.C. 552(b)(4). The
records at issue concern information in
the Service’s Law Enforcement
Management Information System
(LEMIS) relating to the import and
export of all wildlife specimens to and
from the United States:

a. For the years 2002 through 2010,
2013, and 2014;

b. of any taxonomic class, whether
live, dead, parts, or products; and

c. with the following variables to be
included in the records: Control
Number, Species Code, Class, Genus,
Species, Subspecies, Generic Name,
Specific Name, Wildlife Description,
Quantity, Unit, Value, Country of
Origin, Country Import/Export, Purpose,
Source, Act, Disposition Code,
Disposition Date, Shipment Date,
Import/Export, Port Code, U.S.
Importer/Exporter, and Foreign
Importer/Exporter.

This notice relates to FOIA requests
by Humane Society International (HSI)
of June 2, 2014; August 21, 2014; June
3, 2015; and November 3, 2015. In
response to these FOIA requests, the
Service withheld the “Declared Value of
Wildlife” and “Foreign Importer/
Exporter” columns in their entirety
under FOIA Exemption 4. The Service
withheld additional information under
Exemptions 6 and 7(C). The Service’s
response to these FOIA requests is now
the subject of a lawsuit, Humane Society
Int'l v. U.S. FWS, No. 16-720 (D.D.C.,
filed Apr. 18, 2016). A copy of HSI’s
three FOIA requests, as well as the
complaint filed in the United States
District Court for the District of
Columbia, has been posted on: https://
www.fws.gov/le/
businesses.html#FOIAMatters. Upon
request, the Service will provide

Filed 10/22/19

Page 2 of 115
Federal Register/Vol. 81, No. 211/Tuesday, November 1, 2016 / Notices’

Case 1:16-cv-00720-TJK Document 50-2 Filed 10/22/19

75839

 

 

submitters the relevant submitter
information that the Service found to be
responsive to HSI’s requests.

II. Issues for Comment

The Department has been asked to
release certain information in LEMIS for
the years 2002 through 2010, 2013, and
2014 relating to the import and export
of all wildlife specimens to and from the
United States. This notice provides you
with the opportunity to object to the
public release of these records if they
are exempt from disclosure under FOIA,
5 U.S.C. 552(b). Please reference
Humane Society Int’] v. U.S. FWS, No.
16-720, in any communications
regarding this matter.

If you wish to object to the disclosure
of these records, the Department’s FOIA
regulations (“regulations”) require you
to submit a ‘detailed written statement”
setting forth the justification for
withholding any portion of the
information under any exemption of the
FOIA. See 43 CFR 2.30.

Under FOIA’s Exemption 4, 5 U.S.C.
552(b)(4), “trade secrets and commercial
or financial information obtained from a
person and privileged or confidential”
are exempt from disclosure under the
FOIA. When the Department has reason
to believe that information that is
responsive to a FOIA request may be
exempt from disclosure under FOIA’s
Exemption 4, the regulations require the
Department to provide notice to the
submitter(s) of the responsive material
and advise the submitter(s) of the
procedures for objecting to the release of
the requested material. This publication
serves as notice.

Further, if you object to the public
disclosure of the records (or any
portions of records) at issue in Humane
Society v. U.S. FWS, No. 16-720
(D.D.C., filed Apr. 18, 2016), on the
basis that the information submitted is
protected by FOIA Exemption 4, then
the regulations require the “detailed
written statement’’ referenced above to
include a “specific and detailed
discussion” of the following:

(i) Whether the Government required
the information to be submitted and, if
so, how substantial competitive or other
business harm would likely result from
release; or

(ii) Whether you provided the
information voluntarily and, if so, how
the information in question fits into a
category of information that you
customarily do not release to the public.

(iii) Certification that the information
is confidential, that you have not
disclosed the information to the public,
and that the information is not routinely
available to the public from other
sources,

In order for information to qualify for
protection under Exemption 4 as a
“trade secret,” the information must be
“a secret, commercially valuable plan,
formula, process, or device that is used
for the making, preparing,
compounding, or processing of trade
commodities and that can be said to be
the end product of either innovation or
substantial effort.” See Public Citizen
Health Research Group v. FDA, 704
F.2d 1280, 1288 (D.C. Cir. 1983). This
definition requires there be a direct
relationship between the information at
issue and the productive process. Id.
Should you wish to object to the
disclosure of any of the information in
the documents on the basis that such
information is a trade secret, the specific
and detailed discussion must explain
how each category of information the
objections are related to qualify for
protection under Exemption 4 as a
“trade secret.” The explanation must
also identify a direct relationship
between the information and the
productive process.

In order for information to qualify for
protection under the aspect of
Exemption 4 that protects privileged or
confidential commercial or financial
information, the first requirement is that
the information must be either
“commercial or financial.” In
determining whether documents are
“commercial or financial,” the D.C.
Circuit has firmly held that these terms
should be given their “ordinary
meanings” and that records are
commercial so long as you have
“commercial interest” in them. See
Public Citizen, 704 F.2d at 1290 (citing
Washington Post Co. v. HHS, 690 F.2d
252, 266 (D.C. Cir. 1982), and Board of
Trade v. Commodity Futures Trading
Comm’n, 627 F.2d 392, 403 (D.C. Cir.
1980)); see also Nat’l Ass’n of Home
Builders v. Norton, 309 F.3d 26, 38 (D.C.
Cir. 2002) (stating “information is
‘commercial’ under [Exemption 4] if, ‘in
and of itself,’ it serves a ‘commercial
function’ or is of a ‘commercial
nature.’”’).

The specific and detailed discussion
that you provide must explain how the
information relates to your commercial
interest and the commercial function
the information serves or the
commercial nature of the information.

The test to determine if information is
“privileged” or “confidential” under
Exemption 4 depends on whether the
submitter was required to provide the
information to the Government or
whether the submitter voluntarily
disclosed the information to the
Government. Bartholdi Cable. Co. v.
FCC, 114 F.3d 274, 281 (D.C. Cir. 1997}.
Where you voluntarily provide

information to the Government, the
information will be considered
confidential for the purposes of
Exemption 4 “‘if it is of a kind that
would customarily not be released to
the public by the person from whom it
was obtained.” Id. (citing Critical Mass
Energy Project v. Nuclear Regulatory
Commission, 975 F.2d 871, 879 (D.C.
Cir. 1992) (en banc)). Alternatively,
where the Government requires you to
provide information (as is the case for
the information at hand), then
commercial or financial information
generally is ‘confidential’ under
Exemption 4 “if disclosure. . . is likely
to have either of the following effects:
(1) impair the Government’s ability to
obtain necessary information in the
future; or (2) cause substantial harm to
the competitive position of the person
from whom it was obtained.” National
Parks and Conservation Assoc. v.
Morton, 498 F.2d 765, 770 (D.C. Cir.
1974). A showing of substantial
competitive harm is necessary only
where the information in question is
required to be submitted to the
Government.

You must explain whether you
voluntarily provided the information in
question or whether the Government
required the information to be
submitted. Should you assert that you
voluntarily submitted the information,
you must also explain how the
information in question fits into a
category of information that you
customarily do not release to the public.
If you assert that the Government
required you to submit the information
in question (as is the case for the
information at hand), then you must
explain how substantial competitive or
other business harm would likely result
from release.

To demonstrate that disclosure is
likely to cause substantial competitive
harm, there must be evidence that: (1)
You face actual competition; and (2)
substantial competitive injury would
likely result from disclosure. See Lions
Raisins v. USDA, 354 F.3d 1072, 1079
(9th Cir. 2004); Inner City Press/
Community on the Move v. Federal
Reserve System, 380 F. Supp. 2d 211,
220 (S.D.N.Y. 2005); People for the
Ethical Treatment of Animals v. USDA,
2005 U.S. Dist. LEXIS 10586, at 15
(D.D.C. May 24, 2005); National Parks &
Conservation Association v. Kleppe, 547
F.2d 673, 679 (D.C. Cir. 1976)
(“National Parks IP’).

In order for the Department to fully
evaluate whether you are likely to suffer
substantial competitive injury from
disclosure of the withheld information,
any objections on this basis must
include a detailed explanation of who

Page 3 of 115
75840

Case 1:16-cv-00720-TJK Document 50-2 Filed 10/22/19

Federal Register/Vol. 81, No. 211/Tuesday, November 1, 2016/Notices

 

 

your competitors are and the nature of
the competition. You must also explain
with specificity how disclosure of each
category of information that you object
to disclosing on this basis would
provide your competitors with valuable
insights into your operation, give
competitors pricing advantages over
you, or unfairly give advantage to
competitors in future business
negotiations, or any other information
that sufficiently explains the substantial
competitive injury that would likely
result from disclosure. National Parks II,
547 F.2d at 684; Center for Public
Integrity v. Dep’t of Energy, 191 F. Supp.
2d 187, 194 (D.D.C. 2002); Judicial
Watch, Inc. v. Export-Import Bank, 108
F. Supp. 2d 19, 29 (D.D.C. 2000).
Additionally, as noted above, you must
also certify that any information you
object to disclosing is confidential, you
have not disclosed the information to
the public, and the information is not
routinely available to the public from
other sources. See 43 CFR 2.30-2.31.

As a final matter, please be aware that
the FOIA requires that “any reasonably
segregable portion of a record” must be
released after appropriate application of
the FOIA’s nine exemptions. See 5
U.S.C. 552(b) (discussion after
exemptions). In addition, please note
that, where a record contains both
exempt and nonexempt material, the
bureau will generally separate and
release the nonexempt information
when responding to a FOIA request. 43
CFR 2.25. You should be mindful of this
segregability requirement in formulating
any objections you may have to the
disclosure of the information sought by
HSI.

III. Submission of Objections

Should you wish to object to
disclosure of any of the requested
records (or portions thereof), the
Department must receive from you all of
the information requested above by no
later than the date specified above in
DATES.

If you do not submit any objections to
the disclosure of the information (or
portions thereof) to HSI on or before the
date specified above in DATES, the
Department will presume that you do
not object to such disclosure and may
release the information without
redaction. Please note that the
Department, not you, is responsible for
deciding whether the information
should be released or withheld. If we
decide to release records over your
objections, we will inform you at least
10 business days in advance of the
intended release.

Please note that any comments you
submit to the Department objecting to

the disclosure of the documents may be
subject to disclosure under the FOIA if
the Department receives a FOIA request
for them. In the event your comments
contain commercial or financial
information and a requester asks for the
comments under the FOIA, the
Department will notify you and give you
an opportunity to comment on the
disclosure of such information.

Dated: October 27, 2016.

Stephen Guestin,

Acting Director, U.S. Fish and Wildlife
Service.

[FR Doc. 2016-26412 Filed 10-31-16; 8:45 am]
BILLING CODE 4333-15-P

 

DEPARTMENT OF THE INTERIOR

[FWS—R4—FHC—2016-N176;
FVHC98220410150-XXX-FF04G01000]

Deepwater Horizon Oil Spill; Louisiana
Trustee Implementation Group Draft
Restoration Plan #1: Restoration of
Wetlands, Coastal, and Nearshore
Habitats; Habitat Projects on Federally
Managed Lands; and Birds

AGENCY: Department of the Interior.

ACTION: Notice of availability; request
for comments.

 

SUMMARY: In accordance with the Oil
Pollution Act of 1990 (OPA), the
National Environmental Policy Act
(NEPA), the Consent Decree, and the
Final Programmatic Damage Assessment
Restoration Plan and Final
Programmatic Environmental Impact
Statement (Final PDARP/PEIS), the
Federal and State natural resource
trustee agencies for the Louisiana
Trustee Implementation Group
(Trustees) have prepared a Draft
Restoration Plan #1: Restoration of
Wetlands, Coastal, and Nearshore
Habitats; Habitat Projects on Federally
Managed Lands; and Birds (Draft
Restoration Plan 1) describing and
proposing engineering and design
activities for restoration projects
intended to continue the process of
restoring natural resources and services
injured or lost as a result of the
Deepwater Horizon oil spill, which
occurred on or about April 20, 2010, in
the Gulf of Mexico.

DATES: Comments Due Date: We will
consider public comments received on
or before November 28, 2016.

Public Meeting: If requested, the
Trustees will schedule a public meeting
to facilitate public review and comment
process on the draft document.
ADDRESSES: Obtaining Documents: You
may download the Louisiana Trustee
Implementation Group Draft Restoration

Plan 1: Restoration of Wetlands, Coastal,

and Nearshore Habitats, Habitat Projects

on Federally Managed Lands, and Birds

draft restoration plan at any of the

following sites:

« http://www.gulfspillrestoration.
noaa.gov

* hittp://www.doi.gov/deepwaterhorizon

e hAttp://www.la-dwh.com

Alternatively, you may request a CD
of the Draft Restoration Plan 1 (see FOR
FURTHER INFORMATION CONTACT). You
may also view the document at any of
the public facilities listed at http://
www.gulfspillrestoration.noaa.gov.

Submitting Comments: You may
submit comments on the draft document
by one of following methods:

e Via the Web: hitp://
www.gulfspillrestoration.noaa.gov/
restoration-areas/louisiana.

e Via U.S. Mail: U.S. Fish and
Wildlife Service, P.O. Box 49567,
Atlanta, GA 30345.

e Louisiana Coastal Protection &
Restoration Authority, ATTN: Liz
Williams, P.O. Box 44027, Baton Rouge,
LA 70804.

FOR FURTHER INFORMATION CONTACT: Liz
Williams at LATIG@la.gov.

SUPPLEMENTARY INFORMATION:

Introduction

On or about April 20, 2010, the
mobile offshore drilling unit Deepwater
Horizon, which was being used to drill
a well for BP Exploration and
Production, Inc. (BP), in the Macondo
prospect (Mississippi Canyon 252—
MC252), experienced a significant
explosion, fire, and subsequent sinking
in the Gulf of Mexico, resulting in an
unprecedented volume of oil and other
discharges from the rig and from the
wellhead on the seabed. The Deepwater
Horizon oil spill is the largest oil spill
in U.S. history, discharging millions of
barrels of oil over a period of 87 days.
In addition, well over 1 million gallons
of dispersants were applied to the
waters of the spill area in an attempt to
disperse the spilled oil. An
undetermined amount of natural gas
was also released into the environment
as a result of the spill.

The Deepwater Horizon State and
Federal natural resource trustees
(Trustees) conducted the natural
Tesource damage assessment (NRDA) for
the Deepwater Horizon oil spill under
the Oil Pollution Act 1990 (OPA; 33
U.S.C. 2701 et seq.). Pursuant to OPA,
Federal and State agencies act as
trustees on behalf of the public to assess
natural resource injuries and losses and
to determine the actions required to
compensate the public for those injuries
and losses, OPA further instructs the

Page 4 of 115
Case 1:16-cv-00720-TJK Document 50-2 Filed 10/22/19 Page 5 of 115

Declaration of Cathy Willis
Exhibit B
Case 1:16-cv-00720-TJK Document 50-2 Filed 10/22/19 Page 6 of 115

United States Department of the Interior

FISH AND WILDLIFE SERVICE

Office of Law Enforcement
5275 Leesburg Pike (MS-OLE)
Falls Church, VA 22041-3803

   

In Reply Refer To: .
Federal Register Notice 81 Fed SEP 6 2019

Reg. 75838 (Nov. 1, 2016)

Valley Biosystems

Attn: Stephen Cello

1265 Triangle Ct.

West Sacramento, CA 95605

s.cello@valleybiosystems.com
Dear Mr. Cello:

Re. Ongoing Litigation Involving Records Submitted to the Federal Government

We are contacting you again concerning Freedom of Information Act (FOIA) requests that the
Humane Society International (HS!) submitted to the U.S. Fish & Wildlife Service (Service) in
calendar years 2014 and 2015. As you may recall, the requests concerned data in the Service's Law
Enforcement Management Information System (LEMIS) relating to the import and export of all
wildlife specimens to and from the United States for the years 2002 through 2010, 2013, and 2014.
The manner in which the Service responded to the FOIA requests led to a FOIA lawsuit against
the Service—Humane Society Int'l v. U.S. Fish & Wildlife Serv., No. 16-720 (D.D.C., filed Apr.
18, 2016}—with HSI alleging that the Service had improperly withheld certain categories of
LEMIS information from public disclosure on the basis of FOIA Exemption 4, 6, and 7(C).

As you may know, FOIA Exemption 4 protects from disclosure “trade secrets and commercial or
financial information obtained from a person and privileged or confidential.” 5 U.S.C. § 552(b)(4).
FOIA Exemption 6, meanwhile, protects “personnel and medical files and similar files the
disclosure of which would constitute a clearly unwarranted invasion of personal privacy.” Jd. at
§ 552(b)(6). As for Exemption 7(C), it protects “records or information compiled for law
enforcement purposes” to the extent such records “could reasonably be expected to constitute an
unwarranted invasion of personal privacy.” fd. at § 552(b)(7)(C).

On August 15, 2019, the United States District Court for the District of Columbia ruled that the
Service had not improperly withheld information under either Exemption 6 or Exemption 7(C).
As for FOIA Exemption 4, the District Court determined that it could not yet render a decision on
Exemption 4 based on the record before it and directed the parties to provide additional arguments
Case 1:16-cv-00720-TJK Document 50-2

as to why Exemption 4 does or does not apply in light of a recent Supreme Court decision, Food
Marketing Institute v. Argus Leader Media, 139 S. Ct. 2356 (2019). In Food Marketing Institute,
the Supreme Court held that confidentiality under Exemption 4 does not depend on whether
disclosure of the information would cause substantial competitive harm but on whether the entity
sharing the information typically kept it private.

We are therefore turning to you once more, this time to seek your views on whether your LEMIS
data appearing in the columns for “Species Code, Genus, Species, Subspecies, Specific Name,
Generic Name, Quantity, Declared Value of Wildlife, and Foreign Importer/Exporter” should be
treated as “confidential” within the meaning of that term as used in Food Marketing Institute. To
that end, we invite a declaration from Valley Biosystems. certifying the following points (if
true):

1. that the information at issue is both customarily and actually treated as private by its
owner,

2. that the information is therefore confidential,

3. that Valley Biosystems. has not disclosed the information to the public,

and

4, that the information is not routinely available to the public from other sources.

tf you opt ta provide a declaration, the Service asks that it be submitted to it no later than 10
workdays from receipt of this communication. You may submit the declaration to the agency by
one of the following methods:

ole foia_submitter_notice@fws.pov

Fax: (703) 358-2271

U.S. mail or hand-delivery: U.S. Fish and Wildlife Service, Office of Law
Enforcement (FOIA), 5275 Leesburg Pike (MS: OLE), Falls Church, VA 22041

Please ensure that the submission is clearly marked as “DECLARATION SUBMITTED IN
CONNECTION WITH HUMANE SOCIETY INT’L FOIA LAWSUIT.”

Should you have concerns about this matter, please contact Michael Jenkins or Kenneth Perry at
703-358-1949,

Filed 10/22/19 Page 7 of 115
Case 1:16-cv-00720-TJK Document 50-2 Filed 10/22/19 Page 8 of 115

And should you wish to read the District Court’ August 15, 2019, decision, it is available at
https://ecfided.uscourts.gov/cei-bin/show_public_doc?2016cv0720-47.

Sincerely,

Cathy Willis
FWS FOIA Office
Case 1:16-cv-00720-TJK Document 50-2 Filed 10/22/19 Page 9 of 115

Declaration of Cathy Willis
Exhibit C
Case 1:16-cv-00720-TJK Document 50-2

Index of Statements the Fish & Wildlife Service received from submitters following the
decision in Food Marketing Institute v. Argus Leader, 588 U.S. __, 139 S.Ct. 1471 (2019)

September 6, 2019, 11:56:09 AM, from Holly A. Hunt of International Animal Exchange.
September 6, 2019, 11:59:47 AM, from Holly A. Hunt of International Animal Exchange.
September 9, 2019, from Stephen Cello of Valley Biosystems.

September 10, 2019, from Dena Woodson of Woods & Water Taxidermy.

September 11, 2019, from Greg Schieber, attorney for Wiebke Fur Co.

September 11, 2019, from Joe Shilkus of Apet, Inc.

September 11, 2019, from Ivana Stojadinov of Animal Source Texas, Inc.

September 12, 2019, from Leonard Gorski of Gorski Group, Ltd.

September 12, 2019, from Winifred Luty of Biol VT, LLC.

September 13, 2019, from Kamuran Tepedelen of Bushmaster Reptiles, Inc.

September 14, 2019, from Marvin Yarrow of The Newmount Group.

September 16, 2019, from Howard Noseworthy of Fur Harvesters Auction, Inc.
September 16, 2019, from Laura Reid of Fish Mart, Inc.

September 18, 2019, from Sandra Moore of Segrest Farms, Inc.

September 18, 2019, from D. Raghav Shan, attorney for Oregon Health and Science
University.

September 19, 2019, from John Mack of Reptiles by Mack, LLC.

September 19, 2019, from James Peterson of PM Wildlife Studios, Inc, d/b/a Brush
Country Studios.

September 19, 2019, from James Peterson of Prairie Mountain Wildlife Studios, LLC.
September 19, 2019, from Joel Rakower of Transship Discounts, Ltd.

September 19, 2019, from Barry Wisebram of Sun Pet, Ltd.

September 20, 2019, from Robert Vitro of Safari Specialist, Inc., d/b/a True-Life
Taxidermy.

September 26, 2019, from Ira Block of Worldwide Primates, Inc.

September 26, 2019, from William M. Krulak, Jr., attorney for Worldwide Primates, Inc.
September 26, 2019, from Paul W. Barras of Primate Products.

September 26, 2019, from William M. Krulak, Jr., attorney for Primate Products.
September 26, 2019, from Larry Fudem of Fourrures Wolfie Furs, Inc., complete with an
Exhibit A of its own.

Undated, from Lea Jaunakais of Tiger World, Inc., d/b/a Tiger World Endangered
Wildlife Preserve.

Filed 10/22/19 Page 10 of 115
Case 1:16-cv-00720-TJK Document 50-2 Filed 10/22/19 Page 11 of 115

Declaration of Cathy Willis
Exhibit D
Case 1:16-cv-00720-TJK Document 50-2 Filed 10/22/19 Page 12 of 115

e September 6, 2019, 11:56:09 AM, from Holly A. Hunt of International Animal Exchange.
Case 1:16-cv-00720-TJK Document 50-2

From: holly internationalanimalexchange.com
To: Michael Jenkins@fws.gov; Kenneth Perry@fws.goy
Subject: [EXTERNAL] FW: Objection exemption under FOIA, 5 U.S.C. 552(b)

Date: Friday, September 6, 2019 11:56:09 AM

 

From: Holly <holly@internationalanimalexchange.com>
Sent: Thursday, November 17, 2016 3:44 PM

To: Michael_Jenkins@fws.gov; Kenneth_Perry@fws.gov
Ce: laebrian@aol.com

Subject: Objection exemption under FOIA, 5 U.S.C. 552(b)

Dear Michael and Kenneth:
We are respectfully writing to you about:

Federal Notice - ion Act Law:

HSI Law suit/Complaint

HSI FOIA Request #1

HSI FOIA Request #2

| FOI 3

International Animal Exchange (“IAE”) objects to the public release of FWS
records containing information provided by IAE to the Government. This
objection is based upon exemption from disclosure under FOIA, 5 U.S.C. 552(b)
or other relevant statutory provisions.

The objected-to information includes commercial or financial information
including the Declared Value of Wildlife, Port of Import/Export and
Importer/Exporter information (both U.S. and Foreign), and in addition the
following commercial information: “Species Code, Class, Genus, Species,
Subspecies, Generic Name, Specific Name, Wildlife Description”

IAE Inc. certifies that the objected-to information is confidential, has not been
disclosed to the public, and is not routinely available to the public from other
sources.

UEST F I i Info tio

As provided by the FR Notice, IAE requests the relevant submitter information
that the Service found to responsive to HSI’s requests.

Our company International Animal Exchange, Inc., has been providing
Conservation Logistics Services to Zoo’s around the world for more than 56
years. In the past 56 years, we have developed “a secret, commercially
valuable plan, formula, process, or device that is used for the making,
preparing, compounding, or processing of trade commodities and that can be
Said to be the end product of either innovation or substantial effort." By
releasing Information about Declared Value of Wildlife and Foreign Importer
Exporter would cause our business immense harm, because our competitors

Filed 10/22/19 Page 13 of 115
Case 1:16-cv-00720-TJK Document 50-2

could gain access to our trade secrets, client lists, and declared value.

In addition, as we have a commercial interest as this information, therefore is
considered “commercial”, and therefore should be exempt.

We provided this information as required by the government, and this
information would not customarily be released to the public. We did not
voluntarily provide this confidential information.

By releasing this information, it would cause substantial harm to our
competitive position. We have a small number of competitors (known and
unknown) that actively attempt to gain trade secrets, confidential information.
By disclosing each category of information you would provide our competitors
with value insights to our operation, give competitors pricing advantages over
us, or unfairly give advantage our competitors in future business negotiations.
Disclosing this information would cause substantial competitive injury.

None of the information contained in the FWS records would be routinely
available to the public from any other sources. As a final note, we will not list
our known or unknown competitors here, as this is also confidential
information. ‘

Again, we are objecting to the disclosure of this information, under Exemption
4, and are requesting that all information regarding our Permit Activity
“Declared Value of Wildlife”, “Foreign Importer/Exporter,” and “Port of
Export” covered in the Lawsuit and FOIA requests below be withheld because
releasing this information could harm our business, provides confidential
business information to our competitors, gives trade secrets away, provides
customer lists, and all of this information is privileged and confidential and
would be harmful to our business.

Thank you,

Holly Hunt

Holly A. Hunt

President

International Animal Exchange, Inc.
25600 Woodward Avenue

Suite 110

Royal Oak, MI 48067

USA

Phone 248 398 6533 Extension 4
Fax 248 545 4125

Mobile 248 705 0939

internationalanimalexchange.com

Offered is subject to prior sale and any special government permits required.

The offer for sale of endangered species is contingent upon the receipt by the purchasing institution (or
the selling institution in the case of exportation of endangered species) of a U.S. Fish and Wildlife Permit.
The information contained in this email communication is intended only for the personal and confidential
use of the designated recipient named above. This message may be an Attorney-Client communication,
and as such is privileged and confidential. If the reader of the of this message is not the intended
recipient, you are hereby notified that you have received this communication in error, and that any review,

Filed 10/22/19 Page 14 of 115
Case 1:16-cv-00720-TJK Document 50-2 Filed 10/22/19 Page 15 of 115

dissemination, distribution, or copying of the message is strictly prohibited. If you have received this
transmission in error, please destroy this transmission and notify us immediately by telephone and or
reply email.
Case 1:16-cv-00720-TJK Document 50-2 Filed 10/22/19 Page 16 of 115

e September 6, 2019, 11:59:47 AM, from Holly A. Hunt of International Animal Exchange.
Case 1:16-cv-00720-TJK Document 50-2

 

From: holly internationalanimalexchange.com

To: Kenneth Perry@fws.aov

Ce: ole foia submitter notice@fws.aov; Michael Jenkins@fws.gov; Kenneth Perry@fws.goy

Subject: [EXTERNAL] DECLARATION SUBMITTED IN CONNECTION WITH HUMANE SOCIETY INT'L FOIA LAWSUIT.”
Date: Friday, September 6, 2019 11:59:47 AM

Dear Sirs:

Please refer also to our previous objection dated November 17, 2016

International Animal Exchange, again objects to our LEMIS Data appearing in the columns for
“Species Code, Genus, Species, Subspecies, Specific Name, Generic Name, Wildlife Description,
Declared Value of Wildlife, Port Code, U.S. Importer/Exporter and Foreign importer/Exporter” should
be treated as “confidential” within the meaning of that term as used in Food Marketing institute
Case,

We Certify the following points:

1. that the information at issue is both customarily and actually treated as private by its
owner,

2. that the information is therefore confidential,

3. that International Animal Exchange Inc. has not disclosed the information to the public,

and
4, that the information is not routinely available to the public from other sources.

We are submitting this 2 ways:

ole_foia_submitter_notice@fws.gov
Fax: (703) 358-2271

Please ensure that the submission is clearly marked as “DECLARATION SUBMITTED IN CONNECTION
WITH HUMANE SOCIETY INT’L FOIA LAWSUIT.”

Regards,

Holly Hunt

Holly A. Hunt

International Animal Exchange, Inc.
25600 Woodward Avenue

Suite 110

Royal Oak, MI 48067

Filed 10/22/19 Page 17 of 115
Case 1:16-cv-00720-TJK Document 50-2 Filed 10/22/19 Page 18 of 115

USA

Phone 248 398 6533 Extension 4
Fax 248545 4125

Mobile 248 705 0939

internationalanimalexchange.com

Offered is subject to prior sale and any special government permits required.

The offer for sale of endangered species is contingent upon the receipt by the purchasing institution
(or the selling institution in the case of exportation of endangered species) of a U.S. Fish and Wildlife
Permit. The information contained in this email communication is intended only for the personal and
confidential use of the designated recipient named above. This message may be an Attorney-Client
communication, and as such is privileged and confidential. tf the reader of the of this message is not
the intended recipient, you are hereby notified that you have received this communication in error,
and that any review, dissemination, distribution, or copying of the message is strictly prohibited. If
you have received this transmission in error, please destroy this transmission and notify us
immediately by telephone and or reply email.
Case 1:16-cv-00720-TJK Document 50-2 Filed 10/22/19 Page 19 of 115

e September 9, 2019, from Stephen Cello of Valley Biosystems.
Case 1:16-cv-00720-TJK Document 50-2 Filed 10/22/19 Page 20 of 115

Valley Biosystems

Kenneth Perry

USS. Fish and Wildlife Service
Office of Law Enforcement
5275 Leesburg Pike

Falls Church, Virginia 22041

09-Sep-2019

Re: Federal Register Notice 81 Fed
Reg. 75838 (Nov. 1, 2016)

Ongoing Litigation Involving Records Submitted to the Federal Government

Dear Mr. Perry,

We received the letter regarding the Ongoing Litigation Involving Records Submitted to the
Federal Government. As described in your letter received 06-Sep 2019, the issue in question is
whether Valley Biosystems meets the following four points:

1. that the information at issue is both customarily and actually treated as private by its
owner,

2. that the information is therefore confidential,

3. that Valley Biosystems has not disclosed the information to the public, and

4. that the information is not routinely available to the public from other sources.
I hereby certify that Valley Biosystems meets each of the four points outlined above.
We again respectfully request that all information submitted on USF&W form 3-177 pertaining
to the importation of nonhuman primates by Valley Biosystems (VBS) be excluded or redacted
based on FOIA Exemption 4 which we have previously described, and which is additionally
supported by the points above.
Thank you for your attention to this request.
Ml Qa
Stephen Cello

Director of Animal Program and Facilities
Valley Biosystems

 

1265 Triangle Court, West Sacramento, CA 95605
Tel: 916-374-2735 Fax: 916-374-2755
Case 1:16-cv-00720-TJK Document 50-2 Filed 10/22/19 Page 21 of 115

e September 10, 2019, from Dena Woodson of Woods & Water Taxidermy.
Case 1:16-cv-00720-TJK Document 50-2 Filed 10/22/19 Page 22 of 115

/Auiiapixejsa]EMSPOOM/W09'YOOqaIef MMM//:Sd}}4
‘abed YOOGaIeF INO uo sn aylT

/Auusapixepia}emMpueSpooM/uloo wes} SUIT MMM//:S0}}Y
‘W@16213SUT UO sn Mosjos

 

T°4X4 8976-962/1T82
G8eLZ XL ‘e01U0D
SUET] HEID GOSLL

AuWapixe] Ja}BA\ Y SPOO/AA

NOSCOOM VN&d ‘SYNVHL
‘aliqnd 9} JoJ SeoJNOs J8YjO JO} aq JOU Pinoys pue dIj\Gnd ay} O} UOHeLWJOJU! a4) pasojosip jou sey AWJepIxe] JeyeAA 9 SPOOAA

"SJOUMO S}I 0} BJeAUd 8q pjnoys Ajjenjoe pue AjWewWo}sno yjOG
S| penss! UOEWJOJUI Jey] “JENUEpyUOD aq Pinoys Jeyodx3/s9yVodw] uBbleso4 pue yodxa/Jayodwy] Sp ‘ywodxa/uoduy Ajunog ‘ulibuo
Jo ANUNOD ‘SfI|PIIAA $0 ENJeA Posejoeq ‘AyjUeND Jo} suLUN|OD ay} Ul Bueedde eyegq SIA eu} UO MaIA AWapixe! JayeA,  SPOOAA

py UOndWwaexy VIO :bulpsebeay

‘UJaou09 ABW} WWOUM Oo]

AOB'SMMeaou sayiwuqns eos ajo :o
Wd GE's 18 6L0z ‘OL des ‘enL <UW09'}OeE®)UW||Nys> AuWapixel JaJeAA *Y SPOOMA

ebessow |

LINSMV1 VIOd 1LNI ALSIDOS ANVIWNH HLIM NOILOANNOO NI GSLLINGNS NOLLVWYV1940 [IWNYSLXal

Be | oe)
Ite)

<AoB'smj®eo0u sayWgGNs lof 9]0> OHM4 ‘89HON 4J2}1UUGNS WIOd 310
Case 1:16-cv-00720-TJK Document 50-2 Filed 10/22/19 Page 23 of 115

e September 11, 2019, from Greg Schieber, attorney for Wiebke Fur Co.
Case 1:16-cv-00720-TJK Document 50-2 Filed 10/22/19 Page 24 of 115

NETHERCUT«*SCHIEBER* ATTORNEYS pa

32 MAIN AVENUE NorTH | PO Box 657| HARMONY, MINNESOTA 55939-0657
507.886.6131 | NETHERCUTLAW.COM | 866.576.3826 FAx

 

September 11, 2019

U.S. Fish & Wildlife Service
Office of Law Enforcement
5275 Leesburg Pike, MS: OLE
Falls Church, VA 22041

RE: DECLARATION SUBMITTED IN CONNECTION WITH HUMANE SOCIETY INT’L FOIA
LAWSUIT

Dear Sir/Madam:

This is a follow up letter in response to the US District Court requesting additional
arguments as to why Exemption 4 applies to protect data in the LEMIS system.

Wiebke Fur Co., Inc., whom | represent, affirms that the information reported to the
federal government concerning the types of furs purchased and other associated data
(species code, class, genus, species, subspecies, generic name, specific name, quantity,
unit, value, country of origin, country of import/export, etc. . .) is information that the
owners of the business treat as private information. It is information that is customarily
and actually treated as private by the owners.

Wiebke Fur is a small business with two owners. Only the owners are privy to the data
listed above and they have not released that information to the public and never intend
to release that information to the public. They are fearful of their competitors getting the
information and causing them competitive harm. Furthermore, the public would not have
access to information surrounding their import/export practices from any other source
other than the owners themselves.

We hope this information is helpful. If you need anything further, please let us know.

cc Jason Wiebke, Wiebke Fur Co., Inc.

Sincerely,

Greg Schieber

 

ATTORNEYS: LEGAL ASSISTANT:

GREGORY M. SCHIEBER* | greg@ranlaw.net NANCY JOHNSON | nancy@ranlaw.net
RICHARD A. NETHERCUT | Of Counsel *also licensed in lowa
Case 1:16-cv-00720-TJK Document 50-2 Filed 10/22/19 Page 25 of 115

e September 11, 2019, from Joe Shilkus of Apet, Inc.
Case 1:16-cv-00720-TJK Document 50-2

DECLARATION OF APET, INCORPORATED
|, Joe Shilkus, hereby declare as follows:

1. | am over the age of eighteen years old, | have personal knowledge of the facts set forth herein, and |

am otherwise competent to make this Declaration.

2. | ama Director of Purchasing at Apet, and | am responsible for animal imports, protocol, and

distribution. Because of this work, | have personal knowledge regarding the matters discussed below.

3. | understand that the Humane Society Internatinal (HS!) has made a Freedom of Information Act
(“FOIA”) request to the United States Fish and Wildlife Service (“USFWS”) asking for information
contained in USFWS’s Law Enforcement Management Information System (LEMIS”) database. The
request seeks information contained in LEMIS fields for Quantity, Declared Value of Wildlife, US

Importer/Export, and Foreign Importer/Exporter.

4. Apet objected to the release of this information, which is confidential business information that
qualifies for protection under FOIA Exemption 4. | understand that USFWS released certain categories
of information but withheld others, and | am informed that HSI is now challenging the information that

USFWS withheld and asking that it be released.

5. | submit this declaration in support of USFWS’s continued efforts to withhold sensitive business
information protected by FOIS Exemption 4. In particular, | seek to explain that (1) the information at
issue is both customarily and actually treated as private by its owner, (2) the information is therefore
confidential, (3) Apet Inc. has not disclosed the information to the public, and (4) the information is not

routinely available to the public from other sources

Apet and its Commitment to Animal Welfare

Filed 10/22/19 Page 26 of 115
Case 1:16-cv-00720-TJK Document 50-2

6. Apet is committed to ensuring the humane care and sustainability of companion animals in our
distribution business. In addition to complying with applicable legislation and regulations, Apet’s

facilities and care aim to exceed regulatory agency standards.

7. Apet’s commitments to high standards of animal care include:
A Federally licensed USDA facility inspected by Government Agents
Contracted Veterinarian specializing in companion animal health

State of the art facility with strict protocols to insure husbandry, nutrition, and sustainability of

all animals.
We ensure all individuals responsible for the care of animals in Apet facilities are
comprehensively trained and understand that the animals in our facility are handled with

professional and ethical obligation to ensure that animals are treated humanely.

We contract only with organizations that similarly hold high standards of animal care.
Apet Operates in a Highly Competitive Environment

8. Apet competes in the U.S. with numerous other distributor companies that sell companion animals

to thousands of retailers.

9. To be a competitive companion animal distributor, the company must have access to a consistent,
reliable, and affordable supply chain for animals. If this supply chain is disrupted, distribution may
become more expensive, which cuts into product profitability and impedes the introduction of
companion animals into the market. Thus, having a consistent animal supply chain is critical to

competing in the companion animal distribution industry,

10. Within the supply chain, there are secondary layers of competition. In particular, there are very few
suppliers available that provide the animals. Likewise, a limited number of airlines transport companion
animals and materials from source countries. This limited marketplace creates stiff competition for
suppliers and shipping arrangements. The industry’s key players face heated competition to secure the

best arrangements and, where possible, to keep them exclusive and confidential.

11. Finally, companion animal companies face a unique form of competition from animal rights

Organizations, Organizations like People for the Ethical Treatment of Animals (“PETA”) seek to damage

Filed 10/22/19 Page 27 of 115
Case 1:16-cv-00720-TJK Document 50-2

companies that distribute animals. One of their primary strategies is to disrupt supply chains. To do
this, these organizations frequently request import/export information from government agencies and
use that information to identify animal suppliers and transporters. They then target those'suppliers and
transporters with harassment for the purpose of halting companion animals as pets. If an animal rights
organization obtains information about one company’s distribution but not the corresponding
information about other companies, the resulting outcry could disproportionately target the company
that has suffered disclosure, further upsetting an already delicate marketplace balance. Ina very real

way, companion animal companies are in competition with these animal rights organizations.

12. Insum, companion animals are an intensely competitive marketplace. Supply is scarce, demand is
high, and the potential for competitive harm is significant because the companion animal supply chain is

such a critical part of success in this industry.

Apet Would Suffer Substantial Competitive Injury if the LEMIS Information Were Released

 

13. Apet would be harmed in several ways if the LEMIS information were disclosed.

14. Disclosure may allow competitors to take advantage of our supply and transport relationships. For
example, a competitor could look at the LEMIS fields for importer/exporter, quantity, and declared value
and easily identify our suppliers, ascertain our import volumes, and estimate the prices wa pay. Our
competitors could then contact our suppliers and offer a more attractive combination of volume and
pricing: this would undercut us, cause our prices to rise, or both. For example, a company could use the
Species Code, Genus, Species, and Subspecies fields to determine which species are currently in

demand, allowing them to plan their marketing and supply chain strategies. Similarly, competitors could

use import/export quantity information to analyze market share and other commercial parameters.

15. Our competitors could use LEMIS data to figure out and take advantage of our shipping
arrangements, causing delay and supply chain disruption. Substantial time and effort are often required
to develop relationships with suppliers and transporters due to the limited number of suppliers and
transporters and the imperative to insure proper regulatory compliance, humane animal welfare

practices, and consistent supply. Allowing our competitors to use our information for their strategic

planning puts us at a disadvantage.

16. If competitors learned the valuation and pricing information contained in LEMIS and/or Form 3-177,

they could undercut us in negotiations and gain valuable insights into our business operations.

Filed 10/22/19 Page 28 of 115
Case 1:16-cv-00720-TJK Document 50-2

17. If suppliers learned the valuation, pricing, sample type, and other information contained in LEMIS,
this could be used against us in future negotiations, resulting in !oss of profits and less favorable

negotiation outcomes.

18. If competitors learned details about our suppliers, they would gain valuable insight into our
operations, our business model (including the geographic reach and scope of our operations), and our
shipping arrangements. If details about our suppliers became public, it could also damage our
negotiating positions throughout our supply chain and provide requesters the ability to contact our

suppliers and attempt to interfere with our existing business relationships.

19. If competitors obtained import/export species data and dates of shipment, they could use it in
conjunction with other information to determine details of specific imports by cross referencing with

other released information.

20. Additionally, disclosure of LEMIS data would greatly increase the risk of supply chain disruption by
animal rights groups like PETA. For example, an animal rights group could look at information contained
in the importer/exporter LEMIS fields and identify our suppliers. They could use this information, along
with carrier, source country, port code, and date of import information to learn our shipping routes and
identify which airlines are carrying our animals and/or animal products. Groups like PETA could then
target these airlines and suppliers, their management, and their employees with harassment, seeking to
dissuade them from supplying or transporting companion animals. This can create supply chain
disruption. Such disruptions have occurred numerous times in the past and will occur more often in the
future if animal rights organizations are given the road map to our supply chain that LEMIS represents.
Where such disruptions reduce the number of companies willing to import and transport companion
animals to the United States, such a reduction would negatively impact competition in the companion
animal marketplace, increase the price of animals, and create the real possibility of supply|chain

disruptions, each causing competitive harm to Apet.

21. Supply chain disruptions, even short ones, could create serious problems. For example, if an animal
rights organization or competitor interrupted our companion animal supply chain, the resulting delay

would increase costs and potentially biosimilar competition, reducing economic incentive.| As such, the
stakes are high with respect to supply chain issues, and even a seemingly minimal disruption could have

significant repercussions.

Filed 10/22/19 Page 29 of 115
Case 1:16-cv-00720-TJK Document 50-2 Filed 10/22/19 Page 30 of 115

22. In conclusion, disclosure of LEMIS information would cause substantial competitive injury to Apet in

this intensely competitive marketplace.

In accordance with 28 U.S.C. SSSSS 1746, | declare under penalty of perjury that the foregaing is true

and correct

Executed this 11th day of September, 2019.

Joe Shilkus

Director of Purchasing, Apet Inc.

aa FF
(BA OO eT
fF FO fa

Lo «
“c=
Case 1:16-cv-00720-TJK Document 50-2 Filed 10/22/19 Page 31 of 115

e September 11, 2019, from Ivana Stojadinov of Animal Source Texas, Inc.
Case 1:16-cv-00720-TJK Document 50-2 Filed 10/22/19 Page 32 of 115

DECLARATION SUBMITTED IN CONNECTION WITH HUMANE SOCIETY INT’L LAWSUIT

UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF COLUMBIA

HUMANE SOCIETY INT’L, )
)
Plaintiff, )
) Case No, 16-720
v )
)
U.S. FISH AND WILDLIFE SERV., )
)
Defendant. )
)

DECLARATION OF IVANA STOJADINOV

I, IVANA STOJADINOV, hereby declare as follows:

I. I am the Office Manager of Animal Source Texas, Inc (“AST”), a company in the
business of lawfully importing and exporting live animals since 1995.

2. I make this declaration based upon my personal knowledge and information
available to me in my capacity as Office Manager of AST.

3. I am involved in the planning, processing, and completion of each import and
export project. My duties include managing all processes and procedures and seeking out ways
to improve service, quality, and efficiency.

4. I understand that Humane Society International (“HSI”) submitted a Freedom of
Information Act (“FOIA”) request to the U.S. Fish and Wildlife Service (“USFWS”) seeking
Law Enforcement Management Information System (“LEMIS”) data relating to the import and
export of all wildlife specimens for the years 2002-2010, 2013, and 2014.

5. In separate letters, dated November 21, 2016 and July 10, 2017, AST submitted

letters to the USFWS objecting to the disclosure of privileged and confidential business,
Case 1:16-cv-00720-TJK Document 50-2 Filed 10/22/19 Page 33 of 115

DECLARATION SUBMITTED IN CONNECTION WITH HUMANE SOCIETY INT’L LAWSUIT

financial, and personal information pursuant to Exemptions, 4, 6, and 7(c) of FOIA, 5 U.S.C. §
552(b), including but not limited to: port, purpose, source, disposition date, shipping date,
customs document number, carrier, air waybill or bill of lading number, transportation code, U.S.
importer/exporter, foreign importer/exporter, foreign/U.S. CITES permit number, description
code/source, quantity/units, value, and declaration control number, Based on the sample LEMIS
report that AST received, this includes, but is not necessarily limited to, columns titled: Control
Number, Qty, Unit, Ctry Org, Ctry IE, Purp, Src, Act, Dp Cd, Disp Date, Ship Date, | E, Pt Cd,
U.S. Importer/Exporter, and Foreign Importer/Foreign Exporter.

6. I understand that on October 16, 2017 the USFWS made a determination,
pursuant to Exemption 4 of FOIA, to withhold certain information, including: Wildlife
Description, Quantity, Unit, Value, Country of Origin, County of Import/Export, Purpose,
Source, Disposition Code, Disposition Date, Shipment Date, Port Code, U.S. Importer/Exporter,
and Foreign Importer/Exporter (collectively, the “Protected Information”).

7. On September 6, 2019, AST received a letter from the USFWS indicating that, on
August 15, 2019, the District Court ruled that the USFWS had not improperly withheld
information under Exemption 6 or Exemption 7(c), but the Court directed the parties to provide
additional arguments regarding the applicability of Exemption 4 based on whether the Protected
Information is kept private.

8. AST maintains that the Protected Information is confidential commercial and
financial information that is regularly kept private by AST during the course of its business,
because it is critical for AST to maintain its position in a competitive wildlife import/export

market and to maintain the privacy of its customers.
Case 1:16-cv-00720-TJK Document 50-2 Filed 10/22/19 Page 34 of 115

DECLARATION SUBMITTED IN CONNECTION WITH HUMANE SOCIETY INT’L LAWSUIT

9. Only a small number of AST's employees handling a particular import or export
matter have access to the Protected Information for the purpose of servicing AST’s customers.

10. AST does not disclose the Protected Information or make it publicly available in
any way, nor is it accessible to the public from other sources.

11. The Protected Information is only provided to the USFWS for the limited purpose
of obtaining the necessary approvals for conducting AST’s business of importing or exporting
animals on behalf of its customers and with the expectation that such information will remain
private.

12. As explained below, it would be counter to AST’s competitive interests (not to
mention the privacy concerns of its customers) to disclose the Protected Information, which is
the reason it is kept private by AST.

13. The Protected Information can generally be placed into three categories—pricing,
AST’s institutional knowledge/sources/customers, and AST’s logistical expertise. These
categories reflect the fact that AST’s competitiveness in the market depends on its ability to
identify a reputable source of the desired species, ensure the safety and care of the animals
during transport, avoid transport and customs delays that could impact the animals’ well-being,
and deliver the animals to the customer in good condition, all while maintaining profitability by
ensuring that the prices paid to the supplier and transport costs do not exceed revenues from the
service provided to customers, as well as benefiting society and wildlife.

14. AST operates in a highly competitive, volatile industry with many active
companies, including but not limited to: International Animal Exchange, Royal Oak, MI;

Johnson of Harper, TX; Dwayne Lake, GA; S+S Exotics, Houston, TX; Kevin Yates (San Diego
Case 1:16-cv-00720-TJK Document 50-2 Filed 10/22/19 Page 35 of 115

DECLARATION SUBMITTED IN CONNECTION WITH HUMANE SOCIETY INT’L LAWSUIT

Zoo); Dave McCauley, TX (wallabies); John Chatfield, FL (kangaroos); Steve Fox, Chicago, IL;
and Bill Coburn, OH.

15. One of the barriers to operating a legitimate import/export business and
competing in the wildlife import/export market is the time and expense necessary to develop the
necessary institutional knowledge and logistical expertise to meet customer demands and
compete on price.

16. | Success in the business, meaning profitability while serving customers and
protecting the well-being of the wildlife, is a painstaking and costly process that requires
establishing working business relationships with customers and reputable breeders and sources
all over the world, vetting those sources, and meeting the demands of customers promptly and
‘without delay.

17. Indeed, access to quality sources and sources of rare species is an enormous
competitive advantage in the industry. Often having a source for a particular species requires a
significant expenditure of time and money because a reputable breeder may be located in a
different country than the species’ country of origin.

18. A competitor, new entrant, or even a customer of AST that normally would rely
on AST’s expertise, with access to AST’s Protected Information would be in a position to
compete with AST among reputable breeders and sources. In an instance where supplies are
limited, this could mean paying a much higher price or not being able to obtain the wildlife at all
for a customer, which would further damage AST’s relationships with its other customers.

19. AST's competitive pricing, sources, institutional knowledge and its logistical
expertise are among its most valuable assets and give AST an advantage over its competitors and

new entrants,
Case 1:16-cv-00720-TJK Document 50-2 Filed 10/22/19 Page 36 of 115

DECLARATION SUBMITTED IN CONNECTION WITH HUMANE SOCIETY INT'L LAWSUIT

20. AST has invested significant time and money traveling and meeting with
domestic and overseas customers and sources, developing and maintaining its contacts,
negotiating prices, and obtaining information about supplies of different species.

21. AST has spent years building relationships and trust with its sources, including
the breeders it uses and foreign importers and exporters, which allow AST to obtain favorable
pricing and ensure its customers that the source of the animals is a reputable one.

22, By disclosing AST’s pricing, sources, logistics, and other Protected Information,
developed at significant time and expense, new entrants, competitors, and would-be customer-
competitors that would not have otherwise been able to compete for customers or for the supply
of'a certain species would have a shortcut for identifying suppliers and navigating the logistics of
importing or exporting an animal through no effort or expense of their own.

23, Indeed, the disclosure of AST’s Protected Information would be patently unfair
and contrary to the operation of the free market, because it would give competitors and potential
competitors valuable insight into AST's operations, resulting in pricing advantages over AST
and an advantage in future negotiations with suppliers and customers.

24. By way of example, disclosure of the number of units and pricing will put AST at
a severe competitive disadvantage because competitors would have a baseline price which they
could use to undercut AST when negotiating with customers or overbid AST when negotiating
with suppliers.

25. Similarly, if a competitor knows that AST was able to import a species from a
particular country, then even if the source is not identified, the competitor could either contact its
Owns suppliers in that country or ask its contacts in that country to put the competitor in touch

with the supplier, resulting in a new supplier for the competitor (at no cost).
Case 1:16-cv-00720-TJK Document 50-2 Filed 10/22/19 Page 37 of 115

DECLARATION SUBMITTED IN CONNECTION WITH HUMANE SOCIETY INT’L LAWSUIT

26. As a result, a competitor would gain access to a new high-quality supplier and
would be able to compete with AST using AST’s Protected Information without the time and
expense that AST incurred locating and vetting the new supplier.

27, A competitor would also be able to use the disclosure of a rare species supplier, a
vital asset for AST, as a “catch” to compete for and bring in new customers. This is particularly
a problem for well-established businesses in the industry when facing new entrants or
institutional customers, who have not accumulated the institutional knowledge or logistical
expertise to successfully compete in the market, and the harm to AST would be further
exacerbated by the years of compiled data at issue here.

28. Additionally, the disclosure of AST’s customers would not only give competitors
the opportunity to target those customers, it would be seen as a violation of their trust, thereby
undermining AST’s business relationships, and as a result harm AST’s competitiveness. Given
the heightened awareness of privacy concerns in our cyber-world, these issues are even more
critical in maintaining proper confidentiality and privacy from prying eyes.

29, For the aforementioned reasons, AST maintains that the Protected Information is
confidential commercial and financial information, which because it is vital to ASTs competitive
interest, is kept private by AST, is closely held even within the company, and is not disclosed to
or otherwise made available to the public.

30. Accordingly, AST asks that the Protected Information not be disclosed.

In accordance with 28 U.S.C. § 1746, I declare under penalty of perjury that the foregoing is true
and correct.

Executed this (a, of September, 2019 (A a

(vane Stojadinov
Case 1:16-cv-00720-TJK Document 50-2 Filed 10/22/19 Page 38 of 115

e September 12, 2019, from Leonard Gorski of Gorski Group, Ltd.
 

 

 

 

Case 1:16-cv-00720-TJK Document 50-2 Filed 10/22/19 Page 39 of 115

UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF COLUMBIA

Humane Society Intemational,
Plaintiff,

Case No. 16-cv-00720
v.

U.S. Fish and Wildlife Service,

Defendant.

ed

 

DECLARATION OF LEONARD GORSKI

I, Leonard Gorski, hereby declare as follows:

1. I am the Director of Gorski Group Ltd. A company does import and export fur

2. Asa Director, I am familiar with the company’s business operations and treatment
of its confidential business information. I am familiar with the types of information that Gorski
Group Ltd. endeavors to keep private.

3. I make this declaration based upon my personal knowledge and information
available to me in my capacity as Director.

4. I understand that Humane Society Intemational (“HSI”) has requested LEMIS data
pertaining to exports and imports of wildlife parts, products and specimens from the U.S. Fish &
Wildlife Service for the time period of 2002 to 2010, 2013 and 2014. I understand that FWS has
attempted to prevent the majority of this information from disclosure under Freedom of
Information Act Exemptions 4, 6 and 7(c), but that the court has requested additional information

1
 

—

Case 1:16-cv-00720-TJK Document 50-2 Filed 10/22/19 Page 40 of 115

as to why Exemption 4 should apply following the recent Supreme Court decision of Food
Marketing Institute v. Angus Leader Media, 139 S. Ct. 2356 (2019).

5. Itis my understanding that, in Food Marieting Institute v. Argus Leader Media, the
Supreme Court concluded that Exemption 4 prevents disclosure of information in instances where
the entity sharing the information typically keeps such information as private.

6. Gorski Group Ltd considers its LEMIS data for the categories of species code,
genus, species, subspecies, specific name, generic name quantity, unit, declared value, port code
and U.S. importer/exporter to be private and thus contends that these categories should be treated
as confidential and exempt from disclosure.

7. Gorski Group Ltd treats the categories listed above relating to Gorski Group Ltd’s
imports and exports as both customarily and actually private; thus, the information is therefore
confidential.

8. Gorski Group Ltd has not disclosed such information about imports and exports to
the public.

9. Gorski Group Ltd believes that the information contained within its LEMIS data is
not routinely available to the public from other sources.

10. Specifically, Gorski Group Ltd keeps private all of the information contained in the
LEMIS categories relating to the release of identifiable characteristics - such as the number of
cartons of wildlife transported, scientific and common names of species, country of origin code,
quantity/unit and monetary value. This information is kept private because, if released, it would
disclose the Gorski Group Ltd’s pricing guidelines, financial algorithms and strategic business
information to competitors.
 

Case 1:16-cv-00720-TJK Document 50-2 Filed 10/22/19 Page 41 of 115

In accordance with 28 U.S.C. § 1746, I declare under penalty of perjury that the

 

foregoing is true and correct.
y
Executed this 12th _ day of September 2019, a
LF

{

Leo Tski

Director

Gorski Group Ltd.
Case 1:16-cv-00720-TJK Document 50-2 Filed 10/22/19 Page 42 of 115

e September 12, 2019, from Winifred Luty of Biol VT, LLC.
Case 1:16-cv-00720-TJK Document 50-2 Filed 10/22/19 Page 43 of 115

UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF COLUMBIA

Humane Society International
Plaintiff,

Case No, 1:16-cv-00720

v.

US. Fish and Wildlife Service,

Defendant.

 

DECLARATION OF WINIFRED LUTY

I, WINIFRED LUTY. hereby declare:

1. Iam over the age of eighteen years old, I have personal knowledge of the facts set forth
herein, and I am otherwise competent to make this Declaration.

2. I am the Sr. Director of Biologic Operations of BiolVT LLC (“BioIVT”), and I am
responsible for operations of the Normal Human and Animal Business Unit, Because of
this work, I have personal knowledge regarding the matters discussed below.

3. I understand that the Humane Society International (HSI) sued the United States Fish
and Wildlife Services (“FWS”) alleging that FWS improperly withheld certain categories
of information contained in FWS’s Law Enforcement Management Information System
(“LEMIS”) database related to the import and export of wildlife specimens that HSI had
requested under FOIA. HSI had withheld the sought-after LEMIS information on the bases
of FOIA Exemptions 4, 6. and 7(c).

4. I understand that the U.S. District Court for the District of Columbia ruled on August 15,
2019 that FWS had properly withheld information under Exemption 6 or 7(c), and
determined that it could not yet render a decision on Exemption 4 and asked for
additional arguments as to why Exemption 4 does or does not apply to the information
sought by HSI in light of a recent Supreme Court decision, Food Marketing Institute v.
Argus Leader Media, 139 S. Ct. 2356 (2019).

5. I submit this declaration to support FWS*s withholding of the following BiolVT
information contained in LEMIS Fields as protected by FOIA Exemption 4 because: (1)
BiolVT customarily and actually treats this information as private; (2) this information is
confidential; (3) Biol VT has not disclosed this information to the public; and (4) this
information is not routinely available to the public from other sources: Species Code
Case 1:16-cv-00720-TJK Document 50-2 Filed 10/22/19 Page 44 of 115

Genus, Species, Subspecies, Specific Name, Generic Name, Quantity, Unit, Declared
Value of Wildlife, Country IE [Import/Export], Disposition Date, Shipment Date, and
Foreign Importer / Exporter.

Biol VT Customarily And Actually Treats The luformation That HSI Requested As Private

6. BiolVT vigorously guards the secrecy of this information through: (1) executing employee
and contractor confidentiality agreements and non-disclosure agreements with its
customers, auditors, investors and prospective investors; (2) making information available
to individuals on a need-to-know basis; (3) maintaining a company-wide confidentiality
policy and program for training employees on the confidentiality of this information, how
guard it, and how to report suspected and actual breaches; (4) creating the position of
privacy officer responsible for overseeing the protection of confidential information; (5)
physical safeguards to control access such as locks for confidential hard-copy materials,
password-protection for confidential data stored electronically, and industry standard
network security; and (6) prohibiting partners and customers from publishing information
that they derive from our services and products until we complete a pre-publication review
for our confidential information. If we have a breach or threatened breach, we would
pursue it to the fullest extent of the law.

The Information that HS! Requested Is Confidential

7. The information requested by HSI is confidential because competitors could use it to
undercut Biol VT’s business. Specifically, information about foreign exporters, together
with shipment volumes. species, and the origin of the wildlife. to identify Biol VT’s sources
along with its entire distribution network and demand trends. Competitors could use the
value, type and volume of specimens. together with the identity and locations of Biol VT’s
customers to try to steal those customers by reaching out to them and offering similar
specimens at lower prices. BiolVT has expended great time and expense in identifying
successful product lines and in identifying customers and developing relationships with
them. If the U.S. Fish and Wildlife Service releases Biol VT’s value together with sales
volumes of material from particular species, wildlife origins of particular species, and
customer information. rivals could use it without any of their own effort to gain a
competitive advantage over Biol VT and weaken Biol VT’s business. Competitors could
use the value and quantity of shipments to estimate our purchase prices. If our purchase
prices were publicized, it would severely hurt us in negotiations since our customers could
estimate our margins and demand lower sales pricing.

Biol VT Has Not Disclosed The Information That HSI Requested To The Public

8. BiolVT does not publicize the information that HSI requested because doing so would
severely damage its business, as explained in Paragraph 7 above. BiolVT’s public facing
website does not include any of the information requested by HSI. BiolVT does not
disclose this information in its marketing materials or at industry conventions where it
presents its product and service offerings to potential customers in the science community.
When interviewed by journalists, customers, or potential customers, Biol VT does not
provide this information.

te
Case 1:16-cv-00720-TJK Document 50-2 Filed 10/22/19 Page 45 of 115

The Information That HSI Requested Is Not Routinely Available To The Public From Other
Sources
9. Because of the protocols and processes that Biol VT implements to guard the secrecy of the
information requested by HSI described above in Paragraph 6, this information is not
available to the public. For instance, this information cannot be obtained through internet
search engines, news outlets, academic journals, books, or government archives.

I declare under penalty of perjury that the foregoing is true and correct.

DATED: Q|ra] aoa

             

WINIFRED LUT
Sr. Director Biologic Operations
Case 1:16-cv-00720-TJK Document 50-2 Filed 10/22/19 Page 46 of 115

e September 13, 2019, from Kamuran Tepedelen of Bushmaster Reptiles, Inc.
Case 1:16-cv-00720-TJK Document 50-2 Filed 10/22/19 Page 47 of 115

UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF COLUMBIA

Humane Society International,

Plaintiff,
Case No. 16-cv-00720
v.

U.S. Fish and Wildlife Service,

Defendant.

i a a a a ae a a ae a

 

DECLARATION OF KAMURAN TEPEDELEN

I, Kamuran Tepedelen , hereby declare as follows:

1. I am the President/Owner of Bushmaster Reptiles, Inc. We are a Colorado based
small business which imports and exports live reptiles for the pet, zoological and collector
communities.

2. As President, I am familiar with the company’s business operations and treatment
of its confidential business information. I am familiar with the types of information that
Bushmaster Reptiles endeavors to keep private.

3. I make this declaration based upon my personal knowledge and information
available to me in my capacity as President

4. I understand that Humane Society International (“HSI”) has requested LEMIS data
pertaining to exports and imports of wildlife parts, products and specimens from the U.S. Fish &
Wildlife Service for the time period of 2002 to 2010, 2013 and 2014. I understand that FWS has

attempted to prevent the majority of this information from disclosure under Freedom of

4830-9034-4612v.1
Case 1:16-cv-00720-TJK Document 50-2 Filed 10/22/19 Page 48 of 115

Information Act Exemptions 4, 6 and 7(c), but that the court has requested additional information
as to why Exemption 4 should apply following the recent Supreme Court decision of Food
Marketing Institute v. Argus Leader Media, 139 S. Ct. 2356 (2019).

5. It is my understanding that, in Food Marketing Institute v. Argus Leader Media, the
Supreme Court concluded that Exemption 4 prevents disclosure of information in instances where
the entity sharing the information typically keeps such information as private.

6. Bushmaster considers its LEMIS data for the categories of species code, genus,
species, subspecies, specific name, generic name quantity, unit, declared value, port code and U.S.
importer/exporter to be private and thus contends that these categories should be treated as
confidential and exempt from disclosure.

7. Bushmaster treats the categories listed above relating to imports and exports as both
customarily and actually private; thus, the information is therefore confidential.

8. Bushmaster has not disclosed such information about imports and exports to the
public.

9. Bushmaster believes that the information contained within its LEMIS data is not
routinely available to the public from other sources.

10. Specifically, Bushmaster keeps private all of the information contained in the
LEMIS categories relating to the release of identifiable characteristics - such as the number of
cartons of wildlife transported, scientific and common names of species, country of origin code,
quantity/unit and monetary value. This information is kept private because, if released, it would
disclose Bushmaster’s pricing guidelines, financial algorithms and strategic business information

to competitors.

4830-9034-4612v.1
Case 1:16-cv-00720-TJK Document 50-2 Filed 10/22/19 Page 49 of 115

In accordance with 28 U.S.C. § 1746, I declare under penalty of perjury that the

foregoing is true and correct.

Executed this _/ 3 day of September 2019.

   

n Tepedelen
President/Owner

Bushmaster Reptiles, Inc.

4830-9034-46]2y.1

Bushmaster Reptiles, Inc.

4830-9034-4612v.1
Case 1:16-cv-00720-TJK Document 50-2 Filed 10/22/19 Page 50 of 115

e September 14, 2019, from Marvin Yarrow of The Newmount Group.
Case 1:16-cv-00720-TJK Document 50-2 Filed 10/22/19 Page 51 of 115

THE NEWMONT GROUP, INCORPORATED
HE FE ONT 535 EIGHTH AVENUE, SUITE 400
28 ee SS VE NEW YORK, NY 10018
TEL: (212-268-9000)
FAX: (212-279-0820

United States Department of the Interior
Fish & Wildlife Service
Office of Law Enforcement
5275 Leesburg Pike (MS-OLE)
Falls Church, VA 22041-3803
September 14, 2019

Re: Federal Register Notice 81 Fed Reg. 75838 (Nov. 1, 2016)
“DECLARATION SUBMITTED IN CONNECTION WITH HUMANE SOCIETY INT’L FOIA LAWSUIT”

To whom it may concern,

Thank you for your letter dated September 6" 2019.
| would like to confirm the following:

1) All information pertaining to our company The Newmont Group is treated as private by
myself, the owner.

2) All information is therefore confidential.

3) The Newmont Group has never disclosed any information to the public.

4) All information pertaining to our company is not routinely available to the public from
any source,

Thank you for your attention regarding this matter.

Sincerely, ~*~

 

Marvin Yarrow

The Newmont Group
President
P.S.

Case 1:16-cv-00720-TJK Document 50-2 Filed 10/22/19 Page 52 of 115

Please note, we have recently moved to a new location. The address is as follows:

The Newmont Group, INC
535 Eighth Avenue, Suite 400
New York, NY 10018

T: 212-268-9000

F: 212-279-0820
Case 1:16-cv-00720-TJK Document 50-2 Filed 10/22/19 Page 53 of 115

e September 16, 2019, from Howard Noseworthy of Fur Harvesters Auction, Inc.
Case 1:16-cv-00720-TJK Document 50-2 Filed 10/22/19 Page 54 of 115

1867 Bond Street

North Bay, ON P1B 8K6
Canada

Tel. (705) 495-4688
Fax. (705) 495-3099
www.furharvesters.com

ur //arvesters

AUCTION INC.

 

September 16, 2019

U.S. Fish and Wildlife Service
Office of Law Enforcement (FOIA)
5275 Leesburg Pike (MS:OLE)
Falls Church, VA 22041

DECLARATION SUBMITTED IN CONNECTION WITH HUMANE SOCIETY INT’L FOIA LAWSUIT
To Whom It May Concern:

Fur Harvesters Auction Inc. (FHA) hereby declares that in the matter noted above pertaining to
LEMIS data that is the confidential information of FHA:

1. that the information at issue is both customarily and actually treated as private by its
owner;

2. that the information is therefore confidential;

3. that Fur Harvesters Auction Inc. has not disclosed the information to the public;
and

4. that the information is not routinely available to the public from other sources.

MA Nok

Howard Noseworthy
Director of Planning & Development
Case 1:16-cv-00720-TJK Document 50-2 Filed 10/22/19 Page 55 of 115

© September 16, 2019, from Laura Reid of Fish Mart, Inc.
Case 1:16-cv-00720-TJK Document 50-2 Filed 10/22/19 Page 56 of 115

 

@9/17/2019 16:49 12839379865 FISH MART PAGE 84/86
1-3
UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF COLUMBIA
Humane Society International, )
)
Plaintiff, )
) Civil Action No. 16-720 (TJK)
v. )
)
U.S. Fish and Wildlife Service, )
)
Defendant. )
)
and )
)
Safari Club Intemational )
}
Defendant-Intervenor }
_ )
DECLARATION OF LAURA REID
I, Laura Reid, hereby declare as follows:
1. I am President of Fish Mart located in Connecticut that js an importer of aquatic
organisms.
2. As President of Fish Mart for the past 39 years, | am familiar with the company’s

business operations and treatment of its confidential business information related to the sourcing,
acquisition, and sale of wildlife species handled by Fish Mart, I oversee all types of information
that Fish Mart treats as private and therefor confidential business information.

3. I make this declaration based upon my personal knowledge and information

available to me in my capacity as Fish Mart’s President.
Case 1:16-cv-00720-TJK Document 50-2 Filed 10/22/19 Page 57 of 115
89/17/2819 16:89 12839379865 FISH MART PAGE 85/86
2-3

4, ] understand that the Humane Society International (“HSE”) is seeking the LEMIS
data pertaining to imports of our wildlife specimens from the U.S. Fish & Wildlife Service for the
time period of 2002 to 2010, as welt as for the years 2013 and 2014. J also understand that the
Fish and Wildlife Service attempted to prevent the majority of this information from disclosure
under the Freedom of Information Act Exemptions 4, 6 and 7(c), but that this Court has requested
additional information as to why Exemption 4 should apply following the recent Supreme Court
decision of Food Marketing Institute v. Argus Leader Media, 139 S. Ct. 2356 (2019).

5. it is my understanding that, in Food Marketing Institute v. Argus Leader Media, the
Supreme Court concluded that Exemption 4 prevents the disclosure of information in instances
where the entity sharing such information with the United States Goverment pursuant to Federal
regulations which is otherwise private and therefore confidential, generally not routinely disclosed
to the public and not routinely available to the public from other sources.

6, Fish Mart considers its LEMIS data for the categories of “Species Code, Genus,
Species, Subspecies, Specific Name, Generic Name, Quantity, Declared Value of Wildlife,
Country of Origin, Country Import/Export, Source, Shipment Date, Port Code, and Foreign
Importer/Exporter” to be private and submits therefore that these Categories should be treated as
private and confidential and exempt from disclosure by the U.S. Government.

7. Fish Mart customarily and actually treats such data as private and confidential
business information.

8. Fish Mart has not disclosed such information to the public.

9. Fish Mart believes that the information contained within its LEMIS data is not

routinely available to the public from other sources.
Case 1:16-cv-00720-TJK Document 50-2 Filed 10/22/19 Page 58 of 115

@9/17/2019 16:09 12839379665 FISH MART PAGE 86/86

3-3

10. Fish Mart keeps privare its information that is contained in the LEMIS categories
relating to the release of information identifying the species, the country of origin, the names and
addresses of our sources or our customers, the numbers of specimens by species imported, the
quantities/units and monetary values of the species or the shipments or details as to shipment
contents, import/export ports, import dates, and other logistical data. This information is kept
private because, if released, it would disclose Fish Mart’s pricing structures, inventory
information, marketing strategies, seasonality, and other financial, logistical, and Strategic
business information to competitors.

In accordance with 28 U.S.C. § 1746, I declare under penalty of perjury that the

foregoing is true and correct.

Executed this 16" day of September 2019.

Laure REid

President

Fish Mart, Inc.

28 Richards Street
West Haven, CT 06516
Case 1:16-cv-00720-TJK Document 50-2 Filed 10/22/19 Page 59 of 115

e September 18, 2019, from Sandra Moore of Segrest Farms, Inc.
Case 1:16-cv-00720-TJK Document 50-2 Filed 10/22/19 Page 60 of 115
89/16/2019 93:28 813-677-4117 SEGREST FARMS USA PAGE 05

UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF COLUMBIA

Humane Society Intemational,
Plaintiff,

Civil Action Case No, 16-720 (TJK)
v.

U.S. Fish and Wildlife Service et al,
Defendants,

and

Safari Club International

Defendant-Intervenor,

Ne Nee Ne eee eee eee ew

 

DECLARATION OF SANDRA MOORE

I, Sandra Moore hereby declare as follows:

I 1am the President of Segrest Farms Inc., which is engaged in importing and exporting a
variety of aquatic species from around the world for the pet trade, public aquariums, zoological institutions,
and others throughout the United States.

2. As President of Segrest Farms Inc., | am responsible for all facets of the business and am
therefore familiar with the company’s business operations and treatment of its confidential business
information. 1 am familiar with the types of information that Segrest Farms Inc. treats and maintains as
confidential business information and private.

3. I make this declaration based upon my personal knowledge and information available to
me during my 28 years in various management positions at Segrest Farms Inc, including my current position

as Segrest Farms Inc.’s President.
Case 1:16-cv-00720-TJK Document 50-2 Filed 10/22/19 Page 61 of 115

69/16/2819 63:28 813-677-4117 SEGREST FARMS USA PAGE @6

4. I understand that the Humane Society International ("HSI") requested LEMIS data
pertaining to exports and imports of wildlife specimens from the U.S. Fish & Wildlife Service for the years
2002 to 2010, 2013 and 2014. | understand that FWS attempted to prevent the majority of this information
from disclosure under the Freedom of Information Act Exemptions 4, 6 and 7(c), but that this Court has
requested additional information as to why Exemption 4 should apply following the recent Supreme Court
decision of Food Marketing Institute v. Argus Leader Media, 139 S. Ct. 2356 (2019).

5. It is my understanding that the Supreme Court concluded that Exemption 4 prevents
disclosure of information in instances where the entity sharing the information with the United States
Government as required by law typically treats and maintains that information as proprietary business
information and such data is customarily and actually weated as private and therefore confidential
information.

6. Segrest Farms Inc. considers its LEMIS data for the categories of “Species Code, Genus,
Species, Subspecies, Specific Name, Generic Name, Quantity, Declared Value of Wildlife, Country of
ImporvExport, Source, Shipment Date. Port Code and U.S. Importer/Exporter and Foreign
Importer/Exporter” to be private and should be treated as confidential and remain exempt from disclosure
under Exemption 4.

7. Segrest Farms Inc. treats the categories listed above relating to Segrest Farms Inc.'s imports

and exports 4s private business information and maintains such information as confidential.

8. Segrest Farms Inc. does not and has not disclosed such LEMIS data to its competitors or
the public.
9. Segrest Farms Inc. believes that its information contained within LEMIS data is not

routinely available to the public from other sources.

10. Historically, Segrest Farms ac. keeps private all of the information contained in the
LEMIS categories relating to the release of any information that would provide our sources, customers,
competitors or the public the ability to ascertain the identity of our sources or our customers, data revealing

Specific species involved in our imports/exports, the numbers of Specimens by species, countries of origin

2
Case 1:16-cv-00720-TJK Document 50-2 Filed 10/22/19 Page 62 of 115
@9/18/2019 83:28 813-677-4117 SEGREST FARMS LISA PAGE @7

or destination, or data revealing seasonality, cost information, quantities/units imported/exported or
monetary values of shipments or individual species. This information is kept private by Segrest Farms Inc.
because, if released, it would disclose significant financial and other trade data and strategic business
information to our competitors and the public.

In accordance with 28 U.S.C. § 1746, ] declare under penalty of perjury that the foregoing is wue

and correct.

Executed this 18th day of September 2019.

SB bon

Sandra Moore
President

Segrest Farms Inc.
(Mailing) P.O. Box 758
Physical address:

6180 Big Bend Road
Gibsonton, FL 33534
Case 1:16-cv-00720-TJK Document 50-2 Filed 10/22/19 Page 63 of 115

e September 18, 2019, from D. Raghav Shan, attorney for Oregon Health and Science
University.
Case 1:16-cv-00720-TJK Document 50-2 Filed 10/22/19 Page 64 of 115

Legal Department

Mail Code L585
3181 SW Sam Jackson Park Rd.
Portland, OR 97239

tel 503-494-5222

September 18, 2019

 

Via E-Mail

US. Fish and Wildlife Service
Office of Law Enforcement (FOIA)
5275 Leesburg Pike (MS: OLE)
Falls Church, VA 22041
ole_foia_submitter_notice@fws.gov

Re: DECLARATION SUBMITTED IN CONNECTION WITH HUMANE
SOCIETY INT’L FOIA LAWSUIT

To Whom It May Concern:

With the accompanying declaration, Oregon Health and Science University, responds to the U.S.
Fish and Wildlife Service’s invitation to submit reasons why data appearing in the columns for
“U.S. Importer/Exporter and Foreign Importer/Exporter” should be treated as confidential, and not
subject to disclosure under FOIA Exemption 4, in light of Food Marketing Institute v. Argus
Leader Media, 139 S. Ct. 2356 (2019).

Declaration of Oregon Health and Science University

 

I, D. Raghav Shan, Legal Counsel for Oregon Health and Science University, hereby declare as
follows

1. I am over the age of eighteen years old, I have personal knowledge of the facts set forth
herein, and I am otherwise competent to make this Declaration.

2. Iam anattorney for Oregon Health and Science University (“OHSU”) and part of my duties
include legal advice relating to public records requests and their associated matters. I have
compiled the information in the statements set forth below either through personal
knowledge, through OHSU personnel who have assisted me in gathering this information
from our institution, or on the basis of the documents that have been provided to and/or

reviewed by me.
Case 1:16-cv-00720-TJK Document 50-2 Filed 10/22/19 Page 65 of 115

. I understand that Humane Society International (“HSI”) has made a Freedom of
Information Act (“FOIA”) request to the United States Fish and Wildlife Service
(“USFWS”) asking for information contained in USFWS’s Law Enforcement Management
Information System (“LEMIS”) database. The request seeks information contained in
LEMIS fields for Wildlife Category, Import/Export, Country of Origin, Port Code,
Quantity, Shipment Date and others.

. I understand that the FOIA requests led to a FOIA lawsuit against USFWS, Humane
Society Int'l v. U.S. Fish & Wildlife Serv., No. 16-720 (D.D.C., filed Apr. 18, 2016), with
HSI alleging that USFWS had improperly withheld certain categories of LEMIS
information from public disclosure on the basis of FOIA Exemption 4, 6 and 7(C).

I understand that on August, 15, 2019, the United States District Court for the District of
Columbia ruled that USFWS had not improperly withheld information under Exemption 6
or Exemption 7(C), but could not render a decision on Exemption 4 based on the record
before it and directed the parties to provide additional arguments as to why Exemption 4
does or does not apply in light of Food Marketing Institute v. Argus Leader Media, 139 S.
Ct. 2356 (2019).

I submit this declaration in support of USFWS's continued efforts to withhold confidential
information protected by FOJA Exemption 4.

The U.S. Importer/Exporter and Foreign Importer/Exporter details pertaining to OHSU
relate to research projects that are collaborative projects between OHSU and other
institutions or involve engaging third parties in the business of importing/exporting goods
or services for OHSU. In these instances, release of the collaboration or importer/exporter
relationship, along with the nature of the research being carried out or what is being

imported or exported could reveal a collaboration involving sensitive research

2
10.

1]

12.

13.

Case 1:16-cv-00720-TJK Document 50-2 Filed 10/22/19 Page 66 of 115

collaborations for certain research activities. In addition, in instances involving the release
of an importer or exporter’s name along with the products and value received or sent,
revelation of sensitive product and pricing information of the importer or exporter is
possible,

OHSU takes extensive measures to keep U.S. Importer/Exporter and Foreign
Importer/Exporter information private including, but not limited to, limiting access to the
information, storing the information in secure folders, removing as much identifying
information as possible and avoiding public access and/or publication of the information.
Indeed, because of, but not limited to, the factors above, LEMIS data pertaining to U.S.
Importer/Exporter and Foreign Importer/Exporter information is customarily and actually
treated as private by OHSU.

OHSU information relating to U.S. Importer/Exporter and Foreign Importer/Exporter
LEMIS data is confidential as contemplated by the Supreme Court of the United States in

Food Marketing Institute.

.OHSU has not disclosed U.S. Importer/Exporter and Foreign Importer/Exporter

information to the public.

OHSU is not aware of its U.S. Importer/Exporter and Foreign Importer/Exporter
information being made routinely available to the public from other sources.

In conclusion, the U.S. Importer/Exporter and Foreign Importer/Exporter LEMIS
information kept by OHSU is customarily and actually treated as private and confidential
by OHSU, the information has not been disclosed to the public by OHSU and is not
believed to be information routinely made available to the public from other sources and,

therefore, should be exempt from disclosure under FOIA Exemption 4.
Case 1:16-cv-00720-TJK Document 50-2 Filed 10/22/19 Page 67 of 115

In accordance with 28 U.S.C. § 1746, I declare under penalty of perjury that the foregoing is true

and correct.
PML ea

OD. Raghav Shan
Legal Counsel
Oregon Health & Science University

Executed this st day of September, 2019,
Case 1:16-cv-00720-TJK Document 50-2 Filed 10/22/19 Page 68 of 115

e September 19, 2019, from John Mack of Reptiles by Mack, LLC.
Case 1:16-cv-00720-TJK Document 50-2 Filed 10/22/19 Page 69 of 115

UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF COLUMBIA
Humane Society International,
Plaintiff,
Civil Action No. 16-720 (TJK)
Vv.
USS. Fish and Wildlife Service et al.,
Defendants,
and

Safari Club International

Defendant-Intervenor

Nee Nem Nae Ne Ne Ne ee ee ee Ne ee” ee” ee” ee” Nee” ee”

 

DECLARATION OF JOHN MACK
I, John Mack hereby declare as follows:

1. Iam the founder and President of Reptiles by Mack, LLC which is engaged in
importing and exporting a variety of reptile organisms to and from a variety of
countries.

2. Since its inception over 20 years ago, I have been responsible for overseeing all
aspects of the company’s operations and | have personal knowledge regarding the
matters discussed below with respect to maintaining and treating private business
information as confidential and I make this Declaration based upon my personal
knowledge and information made available to me as President of Reptiles by
Mack.

3. I understand that the Humane Society International (“HSI”) is seeking LEMIS
data pertaining to wildlife imports and exports for the years 2002 to 2010, as well

1
Case 1:16-cv-00720-TJK Document 50-2

as 2013 and 2014.

. [understand that FWS attempted to prevent this information from disclosure
under the Freedom of Information Act Exemptions 4, 6 and 7(c), but that this
Court has requested additional information as to why Exemption 4 applies
following the recent Supreme Court decision in the Food Marketing Institute case.
. It is my understanding that the Supreme Court found that Exemption 4 prevents
disclosure of information in instances where companies like Reptiles by Mack
share certain information with the United States Government as required by law
that we typically treat and maintain as private business information and therefore
confidential.

. [submit this Declaration in support of the Service’s continued withholding of
LEMIS data involving “Species Code, Genus, Species, Subspecies, Specific
Name, Generic Name, Quantity, Declared Value of Wildlife, Country of
Import/Export, Source, Shipment Date, Port Code and U.S. Importer/Exporter and
Foreign Importer/Exporter” as private and sensitive confidential business
information. Release of such information would provide our competitors with
business and other proprietary and confidential information that we are required
to provide to the United States Government. The release of such data would
cause Reptiles by Mack irreparable harm if released to our competitors or the
general public.

. Reptiles by Mack customarily and actually treats LEMIS data as private and
therefore confidential and does not make such data available to the public.

. The release of such business information to any competitor or customer provides
them with confidential data, including but not limited to providing them

information so they would be able to access our supply chain and disrupt our

Filed 10/22/19 Page 70 of 115
Case 1:16-cv-00720-TJK Document 50-2 Filed 10/22/19 Page 71 of 115

ongoing business relationships in which we have made significant investments to
create and maintain. Reptiles by Mack does not make such information available
to our competitors or the public.

9. As President of Reptiles by Mack, I hereby certify that LEMIS data information is
treated as internal confidential business information and therefore is treated as
“confidential” and “private” and that Reptiles by Mack has not and does not
disclose such information to the public, and believes this information is not
routinely available to the public from other sources.

10. Reptiles by Mack treats as private the types of information maintained in LEMIS
relating to information identifying countries of origin, the names and addresses of
our sources and customers, numbers of specimens by species imported,
quantities/units and monetary values of shipment contents, import/export ports,
import dates, and other logistical and strategic data. This information is kept
private because, if released, it would reveal information with respect to inventory
information, marketing strategies, seasonality, and other financial, logistical, and
strategic business information sought by competitors.

In accordance with 28 U.S.C. § 1746, I declare under penalty of perjury that the

foregoing is true and correct.

Executed this 19th day of September 2019

 

    

| Président

Reptiles :

\1332 ett Drive
Xenia, OH 45385

    
Case 1:16-cv-00720-TJK Document 50-2 Filed 10/22/19 Page 72 of 115

e September 19, 2019, from James Peterson of PM Wildlife Studios, Inc, d/b/a Brush
Country Studios.
Case 1:16-cv-00720-TJK Document 50-2 Filed 10/22/19 Page 73 of 115

Brush Country Studios

16526 Cypress Rosehill Rd

Cypress, TX 77429

(281) 256-0742
http://www.brushcountrystudios.com

 

September 19, 2019

U.S. Fish and Wildlife Services
Office of Law Enforcement (FOIA)
5275 Leesburg Pike (MS-OLE)
Falls Church, VA 22041-3803

DECLARATION SUBMITTED IN CONNECTION WITH HUMANE SOCIETY INT’L FOIA LAWSUIT

Reference: Federal Register Notice 81 Fed
Reg. 75838 (Nov 1, 2016)

PM Wildlife Studios, Inc. (dba Brush Country Studios) is declaring that:

LEMIS data for wildlife description, quantity, unit, declared value of
wildlife, country or origin, country of import/export, purpose, source,
disposition code, disposition date, shipment date, port code, U.S.
importer/exporter, and foreign importer/exporter, is:

Customarily and actually treated as private by its owner
e Confidential

Not disclosed to the public, and
e Not routinely available to the public from other sources.

We feel this information is private and should not be available to the public and should be withheld
from disclosure under exemption 4.

Please record our objection on this matter and process according to procedure.

Sincerely,

James Peterson
General Manager
PM Wildlife Studios, Inc. (Brush Country Studios)
Case 1:16-cv-00720-TJK Document 50-2 Filed 10/22/19 Page 74 of 115

e September 19, 2019, from James Peterson of Prairie Mountain Wildlife Studios, LLC.
Case 1:16-cv-00720-TJK Document 50-2 Filed 10/22/19 Page 75 of 115

Prairie Mountain Wildlife Studio

16526 Cypress Rosehill Rd

Cypress, TX 77429

(281) 256-0742

http://www. prairiemountainwildlife.com

 

 

LET ie Pm ate Re DEMO e ome Lae

September 19, 2019

U.S. Fish and Wildlife Services
Office of Law Enforcement (FOIA)
5275 Leesburg Pike (MS-OLE)
Falls Church, VA 22041-3803

DECLARATION SUBMITTED IN CONNECTION WITH HUMANE SOCIETY INT’L FOIA LAWSUIT

Reference: Federal Register Notice 81 Fed
Reg. 75838 (Nov 1, 2016)

Prairie Mountain Wildlife Studios, LLC is declaring that:

LEMIS data for wildlife description, quantity, unit, declared value of
wildlife, country or origin, country of import/export, purpose, source,
disposition code, disposition date, shipment date, port code, U.S.
importer/exporter, and foreign importer/exporter, is:

e Customarily and actually treated as private by its owner
e Confidential

Not disclosed to the public, and
e Not routinely available to the public from other sources.

We feel this information is private and should not be available to the public and should be withheld
from disclosure under exemption 4.

Please record our objection on this matter and process according to procedure.

Sincerely,

“an

James Peterson
General Manager
Prairie Mountain Wildlife Studios, LLC
Case 1:16-cv-00720-TJK Document 50-2 Filed 10/22/19 Page 76 of 115

e September 19, 2019, from Joel Rakower of Transship Discounts, Ltd.
Case 1:16-cv-00720-TJK Document 50-2 Filed 10/22/19 Page 77 of 115

DECLARATION SUBMITTED IN CONNECTION WITH HUMANE SOCIETY INT’L FOIA
LAWSUIT

DECLARATION OF JOEL RAKOWER

I, Joel Rakower, hereby declare as follows:

l. I am the President of Transship Discounts, Ltd.

De As President and founder of the company, I am familiar with the types of
information related to importing and exporting aquatic organisms that we consider private and
therefore confidential business information which is routinely withheld from our competitors,
and the public.

J, I make this declaration based upon my personal knowledge and information
available to me in my capacity as Transship’s President overseeing our importing, exporting and
distribution activities.

4, I understand that the Humane Society International (“HSI”) is seeking LEMIS
data involving our imports and exports of wildlife from the U.S. Fish & Wildlife Service for
various years --- 2002 to 2010, and 2013 and 2014. | also understand that FWS has attempted to
prevent Transship’s information from disclosure under Freedom of Information Act Exemptions
4, 6 and 7(c), but this Court has requested additional information to demonstrate why Exemption
4 should apply following the Supreme Court’s decision in Food Marketing Institute v. Argus
Leader Media, 139 S. Ct. 2356 (2019). It is also my understanding that the Supreme Court

determined that Exemption 4 prevents disclosure of information in instances where the entity
Case 1:16-cv-00720-TJK Document 50-2 Filed 10/22/19 Page 78 of 115

sharing such information with the U.S. Government pursuant to Federal regulations typically
keeps that information as private and therefore confidential.

5. I understand that the Supreme Court determined that the Exemption 4 protects
from disclosure information in instances where the company sharing such information with the
U.S. Government pursuant to Federal Regulations which is otherwise private and therefore
confidential, keeps such information as private, is not routinely disclosed to the public, and is not
routinely available to the public from other sources.

6. Transship considers its LEMIS data covering “Species Code, Genus, Species,
Subspecies, Specific Name, Generic Name, Quantity, Declared Value of Wildlife, Country of
Import/Export, Source, Shipment Date, Port Code and U.S. Importer/Exporter and Foreign
Importer/Exporter” to be private and confidential business-related information and these
categories should be treated as confidential, private and exempt from disclosure pursuant to the
Provisions of Exemption 4,

i. Transship handles the categories listed above relating to our company’s imports
and exports as private business data; therefore, Transship customarily and actually treats such
information as private and confidential.

8. Transship has not disclosed such information about its imports and exports to its
competitors or the public,

9, Transship believes that Proprietary information contained within LEMIS data is
not available to the public from other sources,

10. Transship keeps private the information contained in the LEMIS categories
relating to any identifiable characteristics that reveal business data such as the number of
specimens by species imported or exported by country and/or by source, port codes, import

dates, quantities/units, monetary values by species, shipment or other data revealing the scope of
Case 1:16-cv-00720-TJK Document 50-2

our activities. Transship does not publicize or otherwise make public the types of information
we are required to provide the Fish and Wildlife Service that resides in the LEMIS system that
would allow one to identify our sources of supply, identify of our customers, numbers of
specimens or species data by shipment, or any financial data revealing our costs, pricing
structures or marketing strategies, including seasonality. This information is kept private
because, if released, it would disclose strategic business information to the public, including our
competitors.
In accordance with 28 U.S.C. § 1746, I declare under penalty of perjury that the

foregoing is true and correct.

 

ff ; 4 ee % / Yi
Executed this 19" day of September 2019. a LZ SL fas
Joel Rakower
President

Transship Discounts, Ltd.
157-01 Rockaway Blvd.
Jamaica, NY 11434

Filed 10/22/19 Page 79 of 115
Case 1:16-cv-00720-TJK Document 50-2 Filed 10/22/19 Page 80 of 115

e September 19, 2019, from Barry Wisebram of Sun Pet, Ltd.
Case 1:16-cv-00720-TJK Document 50-2 Filed 10/22/19 Page 81 of 115

UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF COLUMBIA

Safari Club International

Defendant-Intervenor

Humane Society International, }
)
Plaintiff, )
) Civil Action No. 16-720 (TJK)
Vv. )
)
U.S. Fish and Wildlife Service et al, )
)
Defendants, )
)
and )
)
)
)
)
)

 

I, Barry Wisebram, hereby declare as follows:

1. 1 am a Vice President and one of the founders of Sun Pet LTD. which is engaged
in the importation and distribution of a variety of reptiles and aquatic organism throughout the
United States. Sun Pet LTD. imports and exports a variety of wildlife species for the pet trade.

2 As Vice President of Sun Pet LTD., I am responsible for all facets of the business
and am familiar with the company’s business operations and treatment of its confidential business
information. I am familiar with and oversee the types of information that Sun Pet LTD. keeps
private.

3. I make this declaration based upon my personal knowledge and information

available to me in my capacity as Sun Pet LTD.’s Vice President over the past 20 years,
Case 1:16-cv-00720-TJK Document 50-2 Filed 10/22/19 Page 82 of 115

4, I understand that the Humane Society International (“HSI”) has requested LEMIS
data pertaining to exports and imports of wildlife parts, products and specimens from the U.S. Fish
& Wildlife Service covering years 2002 to 2010, 2013 and 2014. I understand that the FWS has
attempted to prevent the majority of this information from disclosure under the Freedom of
Information Act Exemptions 4, 6 and 7(c), but that this Court has requested additional information
as to why Exemption 4 should apply following the recent Supreme Court decision of Food
Marketing Institute v. Argus Leader Media, 139 S. Ct. 2356 (2019).

5. It is my understanding that the Supreme Court concluded that Exemption 4 prevents
disclosure of information in instances where the entity sharing the information with the United
States Government as required by Federal regulations typically keeps that information as private
and confidential.

6. Sun Pet LTD., considers its LEMIS data for the categories of “Species Code,
Genus, Species, Subspecies, Specific Name, Generic Name, Quantity, Declared Value of Wildlife,
Country of Import/Export, Source, Shipment Date, Port Code and U.S. Importer/Exporter and
Foreign Importer/Exporter” to be private information and supports Exemption 4 treatment of Sun
Pet LTD.’s LEMIS data as confidential and exempt from disclosure.

a Sun Pet LTD. treats the categories listed above relating to our imports and exports
as both customarily and actually private information and this information should be treated by the

Fish and Wildlife Service as confidential information.

8. Sun Pet LTD. does not disclose such information about its imports and exports to
the public,
9. Sun Pet LTD. believes that the information contained within its LEMIS data is not

routinely available to the public from other sources.
Case 1:16-cv-00720-TJK Document 50-2 Filed 10/22/19 Page 83 of 115

10. Specifically, Sun Pet LTD. keeps private all of the information contained in the
LEMIS categories relating to the release of identifiable characteristics of the species we import or
export, source countries, information revealing the identities of our sources or customers, and the
quantity or monetary unit values of individual species imported/exported. These types of
information are kept private because, if released, such data would disclose Sun Pet LTD. ’s internal
marketing and financial data and other Strategic business information to competitors.

In accordance with 28 U.S.C. § 1746, I declare under penalty of perjury that the foregoing

is true and correct.

Executed this 19" day of September 2019. MAP

Barry Wisebram —_
Vice President

Sun Pet LTD.

3765 Zip Industrial Blvd.
Atlanta, Ga., 30354
Case 1:16-cv-00720-TJK Document 50-2 Filed 10/22/19 Page 84 of 115

e September 20, 2019, from Robert Vitro of Safari Specialist, Inc., d/b/a True-Life
Taxidermy.
Case 1:16-cv-00720-TJK Document 50-2 Filed 10/22/19 Page 85 of 115
© 09-20-2019 11:42 AM Fax Services ~» 17033582271 pg 3 of 7

DECLARATION SUBMITTED IN CONNECTION WITH HUMANE SOCIETY INT’L LAWSUIT

UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF COLUMBIA

HUMANE SOCIETY INT’L,
Plaindff,

Case No, 16-720

¥v.

U.S. FISH AND WILDLIFE SERV.,

Defendant.

Nee Ne Ne ee ee eae ee

DECLARATION OF ROBERT VITRO

I, ROBERT VITRO, hereby declare as follows:

1. ] am the owner of Safari Specialist Inc. d/b/a True-Life Taxidermy (“SSI), a
company in the business of preserving sport hunted trophies, among other animals and scenes in
a realistic manner through taxidermy and other techniques.

2. I make this declaration based upon my personal knowledge and information
available to me in my capacity as owner,

3, I understand that Humane Society International (“HSI"’) submitted a Freedom of
Information Act (“FOIA”) request to the U.S. Fish and Wildlife Service (“USFWS”) seeking
Law Enforcement Management Information System (“LEMIS”) data relating to the import and
export of all wildlife specimens for the years 2002-2010, 2013, and 2014.

4. In separate letters, dated November 22, 2016 and July 10, 2017, SSI submitted
letters to the USFWS objecting to the disclosure of privileged and confidential business,
financial, and personal information pursuant to Exemplions, 4, 6, and 7(c) of FOIA, 5 U.S.C. §

552(b), including but not limited to: port, purpose, source, disposition date, shipping date,
Case 1:16-cv-00720-TJK Document 50-2 Filed 10/22/19 Page 86 of 115
© 09-20-2019 11:42 AM Fax Services - 17033582271 pa 4 of 7

DECLARATION SUBMITTED IN CONNECTION WITH HUMANE SOCIETY INT’L LAWSUIT

customs document number, carrier, air waybill or bill of lading number, transportation code, U.S.
importer/exporter, foreign importer/exporter, foreign/U.S. CITES permit number, description
code/source, quantity/units, value, and declaration control number. Based on the sample LEMIS
report that SSI received, this includes, but is not necessarily limited to, columns titled: Control
Number, Qty, Unit, Ctry Org, Ctry IE, Purp, Src, Act, Dp Cd, Disp Date, Ship Date, I E, Pt Cd,
U.S. Importer/Exporter, and Foreign Importer/Foreign Exporter.

5. I understand that on October 16, 2017 the USFWS made a determination,
pursuant to Exemption 4 of FOIA, to withhold certain information, including: Wildlife
Description, Quantity, Unit, Value, Country of Origin, County of Import/Export, Purpose,
Source, Disposition Code, Disposition Date, Shipment Date, Port Code, U.S. Importer/Ex porter,
and Foreign Importer/Exporter (collectively, the “Protected Information”).

6. On September 6, 2019, SSI received two letters (addressed separately to SS] and
True-Life) from the USFWS indicating that, on August 15, 2019, the District Court ruled that the
USFWS had not improperly withheld information under Exemption 6 or Exemption 7(c), but the
Court directed the parties to provide additional arguments regarding the applicability of
Exemption 4 based on whether the Protected Information is kept private.

7, SSI maintains that the Protected Information is confidential commercial and
financial information that is regularly kept private by SSI during the course of its business,
because it is critica) for SSI to maintain its position in a competitive taxidermy market and to
maintain the privacy of its customers.

8. Only I, or at most a small number of our employees handling a particular
taxidermy matter, have access to the Protected Information for the purpose of servicing SSI's

customers.
Case 1:16-cv-00720-TJK Document 50-2 Filed 10/22/19 Page 87 of 115
© 09-20-2019 11:42 AM Fax Services ~» 17033582271 pg 5 of7

DECLARATION SUBMITTED IN CONNECTION WITH HUMANE SOCIETY INT’L LAWSUIT

9, SSI does not disclose the Protected Information or make it publicly available in
any way, nor is it accessible to the public from other sources.

10. The Protected Information is only provided to the USFWS for the limited purpose
of oblaining the necessary approvals for conducting SSI's business on behalf of its customers
and with the expectation that such information will remain private.

11. As explained below, it would be counter to SSI’s compelitive interests (and to the
privacy concerns of jts customers) to disclose the Protected Information, which is the reason it is
kept private by SSI.

12. The Protected Information listed above can generally be placed into several
categories—pricing, SSI’s institutional knowledge/sources/customers, and SSI’s logistical
expertise. These categories reflect the fact that SSI’s competitiveness in the market depends on
its ability to target and maintain customers, offer a competilive pricing menu, assure quality
control, and to assure its customers that SSI has the necessary expertise and resources to deliver
the animals to the customer in good condition, all while maintaining profitability by ensuring
that the prices paid to the supplier and transport costs do not exceed revenues from the service
provided to customers, as well as benefiting society and wildlife.

13. SSI operates in a highly competitive industry with many active companies,
including but not limited to: Animal Artistry, Woodlands, and hundreds of other competing
taxidermy and wildlife art studios throughout the United States and abroad.

14. One of the barriers to operating a legitimate taxidermy business and competing in
the wildlife taxidermy market is the time and expense necessary to develop the necessary

institutional knowledge and logistical expertise to meet customer demands and compete on price.
Case 1:16-cv-00720-TJK Document 50-2 Filed 10/22/19 Page 88 of 115
© 09-20-2019 11:42 AM Fax Services ~> 17033582271 pq 6 of 7

DECLARATION SUBMITTED IN CONNECTION WITH HUMANE SOCIETY INT’L LAWSUIT

15. | Success in the business, meaning profitability while serving customers, is a
painstaking and costly process that requires establishing working business relationships with
customers all over the world, keeping their private information private, and meeting their
demands promptly and without delay.

16. A competitor with access to SSI’s Protected Information would be in a Position to
compete with SSI in a highly competitive market, and gain access to highly sought after
customers. In addition, divulging SSI’s customers would result in loss of business due to the
disclosure of customer information which is assumed to be private.

17. SSI’s competitive pricing, customer contact information, sources, institutional
knowledge and its logistical expertise are among its most valuable assets and give SSI an
advantage over its competitors and new entrants,

18. SSI has invested significant time and money traveling and meeting with domestic
and overseas customers, developing and maintaining its contacts, and negotiating prices.

19. SST has spent years building relationships and trust with its sources, including the
customers, foreign importers and exporters, and other information, which allow SSI to obtain
favorable pricing and ensure its customers that the source of the animals is a reputable one.

20. By disclosing SSI’s pricing, logistics, and other Protected Information, developed
at significant time and expense, to competitors that would not have otherwise been able to
compete for customers, SSI’s competitors would be given a shortcut for identifying suppliers and
navigating the logistics of importing or exporting an animal through no effort or expense of their
own.

21. ‘Indeed, the disclosure of SSI’s Protected Information would be patently unfair

and contrary to the operation of the free market, because it would give competitors and potential
Case 1:16-cv-00720-TJK Document 50-2 Filed 10/22/19 Page 89 of 115
© 09-20-2019 11:42 AM Fax Services -» 17033582271 pg 7 of 7

DECLARATION SUBMITTED IN CONNECTION WITH HL MANE SOCIETY INTL LAWSEAT

competitors valuable insight into SSIs operations, resulting m pricing advantages over SSI and
an advantage inh future negotiations with customers.

22, By way of example. disclosure of the number of units and pricing will pur SSI ata
severe competitive disadvantage because competilors would have a baseline price which they
could use to undercut SST when negotisting wilh customers.

23. Additionally, the disclosure of SSi's customers and their information would not
only give campetitors the Gpportunily to target those customers. it would be sevn as a violation
of their trust. thereby undermming SSI's business relationships. and as 4 result harm SSJ's
compeutiveness, Given the heightened awareness of privacy concen in our cy ber-world, these
issues dre even more cntical in mainutining proper confidentiality and pnvacy from pry ing eyes.

24. For the aforementioned reusons, SS] maintains that the Protected Information is
confidential commerceal and financial information, which because it is vital 10 SSI's competitive
interest, is kept private by SSL is closely held even within the company. and should remain
private and not be disclosed to or otherwise made available to the public,

28. Accordingly. SSI asks that the Protected Information not be disclosed.

In accordance with 28 U.S.C. § 17-46. 1 declare under penalty of perpun that the foregoing is true

and correct,

Executed this 20 day of Sepiember, 2019 4

db Me
a fi St
6 (4 Robert Vins

ae
Case 1:16-cv-00720-TJK Document 50-2 Filed 10/22/19 Page 90 of 115

e September 26, 2019, from Ira Block of Worldwide Primates, Inc.
Case 1:16-cv-00720-TJK Docume

UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF COLUMBIA

HUMANE SOCIETY INTERNATIONAL, )
Plaintiff,
Vv. Civil Action No. 16-720 (TJK)
UNITED STATES FISH AND WILDLIFE
SERVICE, et al.,
Defendants,
and

SAFARI CLUB INTERNATIONAL,

Defendant-Intervenor.

New Nee ee Nee Nee” nee Ne ee ee ee ee ee” ee ee ee” Nee” ee”

 

Declaration of Ira Block

al, I am over eighteen (18) years of age and authorized to make this
declaration and statement with reference to certain facts stated herein. I base this
declaration on my personal knowledge and belief and I swear under oath, that each
statement is accurate and true to the best of my knowledge and belief.

2. I am the President and Chief Executive Officer of Worldwide
Primates, Inc. (““WWP”).

3. WWP is a commercial importer of non-human primates (“NHPs”),
which are resold to various clients for use in preclinical testing services.

4, I received notice from the United States Fish and Wildlife Service (the
“FWS”) regarding the status of the ongoing litigation, Humane Society, Int’l v, U.S.

Fish & Wildlife Serv., No. 1:16-cv-00720 (D.C.D.C.).

111908\000001\4832-0654-7366.v1

nt 50-2 Filed 10/22/19 Page 91 of 115

 
Case 1:16-cv-00720-TJK Document 50-2 Filed 10/22/19 Page 92 of 115

5. WWP had previously requested the redaction of certain data relating to
the following information WWP had filed with the FWS: species code, genus,
species, subspecies, specific name, generic name, wildlife description, quantity, unit,
value, country of origin code, country of import/export, purpose, source, disposition
code, ship date, port code, U.S. importer/exporter, foreign importer/exporter for
WWP’s imports of NHPs during the requested period of time.

6. That information is possessed by the FWS solely as a result of a
requirement that such information be filed in order to obtain clearance of shipments
of NHPs.

7. Before a pharmaceutical product can be approved for sale in the U.S.,
federal regulations and the FDA require extensive research of the medicine,
including animal studies, often on NHPs for certain medicines in the immunology,
oncology, and neuroscience therapeutic areas. These studies are required by law.
The market for sales of NHP pharmaceutical developers and contract research
organization (“CROs”) is extremely competitive. WWP seeks to have the requested
data redacted, as such information is considered proprietary not only by WWP, but
by its competition. This is information that WWP exercises every precaution to
prevent release to its competition. In general, this information is retained only within
files of WWP and is not publicly releasable other than by submission to required
government agencies.

8. For pharmaceutical developers and CROs to conduct the necessary
research for market approval, they must have access to a consistent and reliable
supply chain for research animals such as the NHPs that WWP imports. If our
supply chain is disrupted, federally required research may become more expensive
and clinical trials may be delayed, cutting into product profitability and impeding the

introduction into the market of potentially life-saving medicines. Thus, having a

2
111908\000001\4832-0654-7366.v1

 
Case 1:16-cv-00720-TJK Documég

consistent research animal supply chain is critical to competing in the pharmaceutical
industry. WWP’s successful role in this market is undermined by disclosure of
sensitive commercial information.

9. One of the most vital components in WWP’s import process is the air
carrier arrangements used to transport the NHPs between countries. WWP and other
importers go to great lengths to establish these air routes and to protect them from
competition and heatedly compete to secure the best arrangements and, where
possible, to keep them exclusive and confidential.

10. Release of such information as to date of import and/or export allows
our competitors to determine certain flight routes and/or airline companies.

11. Release of information as to the port of clearance allows competitors
to determine which carriers service that particular port and aids competition in
determining flight routes.

12. Release of information as to names of carriers developed and/or used
by WWP, will absolutely result in significant financial harm to WWP. The
development of carriers involves a great deal of time, expense and effort. Disclosure
of this information could allow competition to take advantage of WWP’s work
product. Additionally, the release of names of carriers has resulted in persistent
harassment of those carriers. Much of this harassment consists of activity that could
involve illegal methods.

13. Release of information related to number of quantities within a
shipment will also result in significant financial harm to WWP, as it could allow
competitors to determine a number of animals in a specific shipment and analyze
WWP’s workflow and other aspects that could enable competitors to improperly
compete against WWP. Such information could easily lead WWP’s competitors to

discern the scope of WWP contracts, the nature of our work and other facts that

3
111908\000001\4832-0654-7366.v1

pnt 50-2 Filed 10/22/19 Page 93 of 115

 
Case 1:16-cv-00720-TJK Document 50-2 Filed 10/22/19 Page 94 of 115

would likely cause financial harm to WWP. It would also allow WWP’s competition
to determine the volume of our business and possibly interfere with our supply chain.
In addition, the release of the quantity, genus, species, and name could enable a
competitor to calculate the percentage of sales based on a particular species, and use
that information when analyzing market share and other types of commercial
business parameters, which could result in financial and competitive harm, as these
competitors attempt to increase their market share. This could result in higher
prices and/or inferior services or quality by the exporters as they attempt to serve
more companies.

11. Release of information that would identify a U.S. importer/exporter
and/or foreign importer/exporter will result in significant financial harm to WWP, as
competitors will then be able to identify sources of WWP imports. This information
could allow competitors to determine pricing paid by WWP and offer suppliers of
WWP more money, which would give them an unfair competitive advantage.
Disclosure of information relating to country of origin would result in substantial
financial harm to WWP, as such information could easily lead WWP’s competitors
to discern the breeders WWP contracts with to source its NHPs, as a finite number of
breeders exist in the specific and limited countries involved in this market.

16. Release of information relating to country codes will result in
significant financial harm to WWP, as this information would easily allow
competition to determine country of origin of our shipments and other information
about our suppliers.

20. Release of information that places a value on each NHP, would allow
WWP’s competitors to determine the price WWP pays for each animal and allow

them to offer better pricing to our suppliers to our detriment.

111908\000001\4832-0654-7366.v1
Case 1:16-cv-00720-TJK Document 50-2 Filed 10/22/19 Page 95 of 115

21. All of the information that WWP has asked to have kept from
disclosure to HSI is information that WWP customarily and actually treats as private
and does not disclose such information to the public or its competitors. Thus, WWP
deems such information as confidential.

22. Although some small subset or snapshot of this information may
occasionally be publicly available, the accuracy of some of that information is
questionable. Such information, in the form maintained by FWS, is not available to
the public from any other sources.

23. Additionally, WWP and other NHP importers face a unique form of
competition from animal rights organizations. Organizations like the Humane
Society International (“HSI”) seek to damage companies that conduct federally
required research on animals and other companies that provide live subjects for such
mandated work. One of their primary strategies is to disrupt supply chains. To do
this, these organizations frequently request import/export information from

government agencies and use that information to identify research animal suppliers

 

and transporters. They then target those suppliers and transporters with harassment
for the purpose of halting or delaying animal research. If an organization such as
HSI obtains information about one company’s importation of NHPs, but not the
corresponding information about other companies in the market, the resulting
publicity could disproportionately target the company that has suffered disclosure,
further upsetting an already delicate marketplace balance. In a very real way, WWP
and other importers and providers of NHPs are in competition with HSI and other
activist organizations.

24. ‘It is my belief, and historical actions have proven true, that release of
the above information will cause serious competitive harm to WWP and create an

unfair competitive disadvantage for WWP.

5
111908\000001\4832-0654-7366.v1
Case 1:16-cv-00720-TJK Document 50-2 Filed 10/22/19 Page 96 of 115

Pursuant to 28 U.S.C. 1746, I declare under penalty of perjury that the foregoing is
true and correct.

Date Executed: September 26, 2019 re BZ, Lp, ne

Ira Block, President .
Worldwide Primates, Inc.

111908\000001\4832-0654-7366.v]

 
Case 1:16-cv-00720-TJK Document 50-2 Filed 10/22/19 Page 97 of 115

e September 26, 2019, from William M. Krulak, Jr., attorney for Worldwide Primates, Inc.
Case 1:16-cv-00720-TJK Document 50-2 Filed 10/22/19 Page 98 of 115

MILES &
A STOCKBRIDGE ec.

William M. Krulak, Jr.
(410) 385-3448
wkrulak(@milesstockbridge.com

September 26, 2019

VIA EMAIL: ole_foia_submitter_notice@fws.gov

Cathy Willis

FWS FOIA Office

Office of Law Enforcement

United States Department of the Interior
Fish and Wildlife Services

5275 Leesburg Pike

Falls Church, Virginia 22041-3803

Re: Humane Society Int’l vy. FWS, No.16-720
Dear Ms. Willis:

I represent Worldwide Primates, Inc. (““WWP”) and am writing in response to your September
13, 2019 correspondence regarding the documents sought by Humane Society International
(“HSI”) in connection with the above-referenced litigation.

Exemption 4 of the FOIA exempts from release matters that are “trade secrets and commercial or
financial information obtained from a person and privileged or confidential.” 5 U.S.C. §
552(b)(4). The Court of Appeals for the D.C. Circuit recently confirmed that “it is the law of
this circuit that pricing information does come within Exemption 4.” Canadian Commercial
Corp. v. Dep't of the Air Force, 514 F.3d 37 (D.C. Cir. 2008). Exemption 4 of the FOIA is co-
extensive with the Trade Secrets Act (18 U.S.C. § 1905), which prohibits federal government
employees from disclosing confidential information. Canadian Commercial Corp., 514 F.3d at
39, citing CNA Fin. Corp. v. Donovan, 830 F.2d 1132, 1151 (D.C. Cir. 1987). “Accordingly,
when a person can show that information falls within Exemption 4, then the government is
precluded from releasing it under the Trade Secrets Act.” McDonnell Douglas Corp. v. Widnall,
57 F.3d 1162, 1164 (D.C. Cir. 1995). As noted in your September 13, 2019 correspondence, the
recent Supreme Court decision, Food Marketing Institute v. Argus Leader Media, 139 S.Ct. 2356
(2019), held that confidentiality under Exemption 4 does not depend on whether disclosure of the
information would cause substantial harm, but on whether the entity sharing the information
typically kept it private.

As demonstrated by the enclosed declaration of Ira Block (the “Block Declaration’), the
financial, shipping and related terms contained in the documents sought by HSI constitute trade
secrets and confidential commercial or financial information that is protected by WWP and
typically treated as confidential by WWP. As such, this information clearly falls under

100 LIGHT STREET | BALTIMORE, MD 21202-1153 | 410.727.6464 | milesstockbridge.com

EASTON, MD > FREDERICK, MD + ROCKVILLE MD * TOWSON, MD > TYSONS CORNER VA + WASHINGTON DC
Case 1:16-cv-00720-TJK Document 50-2 Filed 10/22/19 Page 99 of 115

Cathy Willis MILES &
FWS FOIA Office q

September 26, 2019 vA STOCKBRIDGE ec.
Page 2

Exemption 4 per the Food Marketing Institute reasoning. Therefore, WWP continues to
strenuously object to the disclosure of this information, and submits that the FWS is precluded
from disclosing it.

As explained in the Block Declaration, WWP regards and treats the financial, shipping and
related terms concerning the acquisition and shipping of non-human primates utilized in WWP’s
work, as trade secrets and confidential commercial or financial information that it takes
reasonable steps to prevent the disclosure to third parties and typically treats as confidential. We
consider the Block Declaration legally sufficient to support the FWS’s withholding of the
redacted portions of the documents and, under these circumstances, we believe the FWS is
precluded from releasing the redacted information constituting proprietary financial terms.

Thank you for the opportunity to raise WWP’s concerns regarding the disclosure of its
commercially sensitive and confidential information. If you have any questions or require any
additional information, please do not hesitate to contact me

Please call to discuss if that would be helpful.

Regards,

   

\Krulak, Jr.

 
 

Enclosure
Case 1:16-cv-00720-TJK Document 50-2 Filed 10/22/19 Page 100 of 115

e September 26, 2019, from Paul W. Barras of Primate Products.
UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF COLUMBIA

HUMANE SOCIETY INTERNATIONAL, )

Plaintiff,

Vv.

UNITED STATES FISH AND WILDLIFE

SERVICE, et al.,

Defendants,
and
SAFARI CLUB INTERNATIONAL,

Defendant-Intervenor.

 

DECLARATION OF PAUL W. BARRAS

1. I currently serve as President and Chief Operating Officer at Primate

Products (“PP”).

2. I have a Doctorate in Veterinary Medicine (LSU 97) and a Bachelor’s of
Science in Animal Husbandry (UL Lafayette 94).

3. PP is a for profit business engaged in the practice of importing non-
human primates (“NHPs”) into the United States for the purpose of redistribution for
use in biomedical and behavioral research.

4, I received notice from the United States Fish and Wildlife Service (the
“FWS”) regarding the status of the ongoing litigation, Humane Society, Int'l v. U.S.

Fish & Wildlife Serv., No. 1:16-cv-00720 (D.C.D.C.).

111908\000001\4844-3147-3319.v1

NewS Nowe Nee Neape Ne Nee Ne Nee Nee Nee Nee” Nee” ee Nee’ Ne” Nee” ee”

Civil Action No. 16-720 (TJK)

Case 1:16-cv-00720-TJK Document 50-2 Filed 10/22/19 Page 101 of 115

 
Case 1:16-cv-00720-TJK Document 50-2 Filed 10/22/19 Page 102 of 115

5. T make this declaration based on personal knowledge for the purpose of
establishing that specific information identified by PP to the U.S. Fish and Wildlife
Service (“FWS”) contained confidential information and was exempt from disclosure.

6. PP had previously requested the redaction of certain data relating to the
following information filed with the FWS: species code, genus, species, subspecies,
specific name, generic name, wildlife description, quantity, unit, value, country of
origin code, country of import/export, purpose, source, disposition code, ship date, port
code, U.S. importer/exporter, foreign importer/exporter for PP’s imports of NHPs
during the requested period of time.

7. That information is possessed by the FWS solely as a result of the
requirement that such information be filed with FWS in order to obtain clearance of
shipments of NHPs.

8. The market for sales among NHP providers is extremely competitive. PP
seeks to have the requested data redacted as such information is considered proprietary not
only by PP, but by its competition. This is information that PP exercises every precaution
to prevent release to its competitors. In general, this information is retained only within
files of PP and is not publicly releasable other than by submission to required government
agencies.

9. One of the most vital, sensitive, and protected sought by HSI is information
relating to the air carrier arrangements developed for the transport of the non-human
primates between countries. Importers go to great lengths to establish these air routes and
to protect them from competition.

10. Release of information as to date of import and or export allows our

competitors to determine certain flight routes and or airline companies.

111908\000001\4844-3147-3319.v1

 
Case 1:16-cv-00720-TJK Documemt 50-2 Filed 10/22/19 Page 103 of 115

11. Release of information as to the port of clearance allows competitors to
determine which carriers service that particular port and aids competition in determining
flight routes.

12. Information relating to customs identification and document numbers
can be used to cross reference documents packages relating to specific imports and
shipments and could reveal all of the information PP seeks to protect.

13. Release of information as to names of carriers developed and or used by
PP will absolutely result in significant financial harm to PP. The development of carriers
involves a great deal of time, expense and effort. Disclosure of this information could
allow competition to take advantage of PP’s work product. Additionally, the release of
names of carriers has resulted in persistent harassment of those carriers. Much of this
harassment consists of activity that could involve illegal methods.

14. Release of information relating to waybill numbers would also result in
significant financial harm as it could be used to cross reference and disclose the names
of carriers and other specific details which PP seeks to protect.

15. Release of information as it relates to number of crates contained within
a shipment will also result in significant financial harm to PP as it could allow
competition to determine a number of animals in a specific shipment.

16. Release of information that would identify U.S. importer/exporter and or
foreign importer/exporter will result in significant financial harm to PP as competitors will then
be able to identify sources of PP purchases. This information would allow competitors to
determine pricing paid by PP and offer suppliers of PP more money which would give them an

unfair competitive advantage.

111908\000001\4844-3147-3319.v1

 
 

Case 1:16-cv-00720-TJK Document 50-2 Filed 10/22/19 Page 104 of 115

17. Release of information relating to genus, species, and name would allow
competitors to determine the exact species that PP has been importing for resale and
allow them to compete against PP.

18. Release of information relating to CITES permits issued by foreign
governments can also result in significant financial loss to PP as much of the
information contained on these permits cross references other information which we are
seeking to have redacted. Specifically, to name a few: importer and exporter
information, genus, species, quantities, and airlines carriers.

19. Release of information relating to country codes will result in significant

financial harm to PP as this information would easily allow competition to determine country

 

of origin of our shipments.

20. Release of information that places a value on each non-human primate
would allow PP’s competitors to determine the price PP pays for each primate and
allow them to offer better pricing to the detriment of PP.

21. All of the information that PP has asked to have kept from disclosure to
HSI is information that PP customarily and actually treats as private and does not
disclose such information to the public or its competitors. Thus, PP deems such
information as confidential.

22. Although some small subset or snapshot of this information may
occasionally be publicly available, the accuracy of some of that information is
questionable. Such information, in the form maintained by FWS, is not available to the
public from any other sources.

23. Additionally, PP and other NHP importers face a unique form of

competition from animal rights organizations. Organizations like the Humane Society

111908\000001\4844-3147-3319.v1
Case 1:16-cv-00720-TJK Document 50-2 Filed 10/22/19 Page 105 of 115

International ("HSI") seek to damage companies that conduct federally required
research on animals and other companies that provide live subjects for such mandated
work. One of their primary strategies is to disrupt supply chains. To do this. these
organizations frequently request import/export information from government agencies
and use that information to identify research animal suppliers and transporters. They
then target those suppliers and transporters with harassment for the purpose of halting
or delaying animal research. If an organization such as HSI obtains information about
one company’s importation of NHPs. but not the corresponding informiation about other
companies in the market. the resulting publicity could disproportionately target the
company that has suffered disclosure. further upsetting an already delicate marketplace
balance. In a very real way. PP and other importers and providers of NHPs are in
competition with HSI and other activist organizations.

24, It is my belief. and historical actions have proven true that release of the
above information will cause serious competitive harm to PP and create an unfair

competitive disadvantage for PP.

Pursuant to 28 U.S.C. § 1746, I declare under penalty of perjury that the foregoing is true and
correct.

Dated: L051 O09 7

 

resident and Chief Operating Officer
Primate Products

111908\000001 48-44-3147-3319.5]
Case 1:16-cv-00720-TJK Document 50-2 Filed 10/22/19 Page 106 of 115

e September 26, 2019, from William M. Krulak, Jr., attorney for Primate Products.
Case 1:16-cv-00720-TJK Document 50-2 Filed 10/22/19 Page 107 of 115

MILES &
wv STOCKBRIDGE ec.

William M. Krulak, Jr.
(410) 385-3448
wkrulak(@imilesstockbridge.com

 

September 26, 2019

VIA EMAIL: ole_foia_submitter_notice@fws.gov

Cathy Willis

FWS FOIA Office

Office of Law Enforcement

United States Department of the Interior
Fish and Wildlife Services

5275 Leesburg Pike

Falls Church, Virginia 22041-3803

Re: Humane Society Int'l v. FWS, No.16-720
Dear Ms. Willis:

I represent Primate Products (“PP”) and am writing in response to your September 13, 2019
correspondence (the “Correspondence”), regarding the documents sought by Humane Society
International (“HSI”), in connection with the above-referenced litigation. First, please update
your records to reflect that PP’s current President and Chief Executive Officer is Dr. Paul W.
Barras, DVM. The Correspondence was addressed and sent to Thomas Rowell, who has not
been with PP for some time. Regardless, I was aware of the legal development and the need for
updated submissions based on recent Supreme Court action and thus, reached out to Kenneth
Perry to see if Correspondence had been misdirected. I have asked that OLE to update its
records in this regard.

Exemption 4 of the FOIA exempts from release matters that are “trade secrets and commercial or
financial information obtained from a person and privileged or confidential.” 5 U.S.C. §
552(b)(4). The Court of Appeals for the D.C. Circuit recently confirmed that “it is the law of
this circuit that pricing information does come within Exemption 4.” Canadian Commercial
Corp. v. Dep't of the Air Force, 514 F.3d 37 (D.C. Cir. 2008). Exemption 4 of the FOIA is co-
extensive with the Trade Secrets Act (18 U.S.C. § 1905), which prohibits federal government
employees from disclosing confidential information. Canadian Commercial Corp., 514 F.3d at
39, citing CNA Fin. Corp. v. Donovan, 830 F.2d 1132, 1151 (D.C. Cir. 1987). “Accordingly,
when a person can show that information falls within Exemption 4, then the government is
precluded from releasing it under the Trade Secrets Act.” McDonnell Douglas Corp. v. Widnall,
57 F.3d 1162, 1164 (D.C. Cir. 1995). As noted in your September 13, 2019 correspondence, the
recent Supreme Court decision, Food Marketing Institute v. Argus Leader Media, 139 S.Ct. 2356
(2019), held that confidentiality under Exemption 4 does not depend on whether disclosure of the

100 LIGHT STREET | BALTIMORE, MD 21202-1153 | 410.727.6464 | milesstockbridge.com

EASTON MD + FREDERICK, MD + ROCKVILLE, MD + TOWSON MD «= TYSONS CORNER, VA + WASHINGTON, DC
Case 1:16-cv-00720-TJK Document 50-2 Filed 10/22/19 Page 108 of 115

Cathy Willis e MILES &
FWS FOIA Office Vv

September 26, 2019 VAS STOCKBRIDGE ec
Page 2

information would cause substantial harm, but on whether the entity sharing the information
typically kept it private.

As demonstrated by the enclosed declaration of Dr. Paul W. Barras (the “Barras Declaration”),
the financial, shipping and related terms contained in the documents sought by HSI constitute
trade secrets and confidential commercial or financial information that is protected by PP and
typically treated as confidential by PP. As such, this information clearly falls under Exemption 4
per the Food Marketing Institute reasoning. Therefore, PP continues to strenuously object to the
disclosure of this information, and submits that the FWS is precluded from disclosing it.

As explained in the Barras Declaration, PP regards and treats the financial, shipping and related
terms concerning the acquisition and shipping of non-human primates utilized in PP’s work, as
trade secrets and confidential commercial or financial information that it takes reasonable steps
to prevent the disclosure to third parties and typically treats as confidential. We consider the
Barras Declaration legally sufficient to support the FWS’s withholding of the redacted portions
of the documents and, under these circumstances, we believe the FWS is precluded from
releasing the redacted information constituting proprietary financial terms.

Thank you for the opportunity to raise PP’s concerns regarding the disclosure of its
commercially sensitive and confidential information. If you have any questions or require any
additional information, please do not hesitate to contact me

Please call to discuss if that would be helpful.

 

WMkEa art
Enclosure
Case 1:16-cv-00720-TJK Document 50-2 Filed 10/22/19 Page 109 of 115

e September 26, 2019, from Larry Fudem of Fourrures Wolfie Furs, Inc., complete with an
Exhibit A of its own.
Case 1:16-cv-00720-TJK Document 50-2 Filed 10/22/19 Page 110 of 115

see eee eee

Va Aa (Devore

Fourrures Wolfie Furs Inc
1625 Chabanel West Suite #502 Montreal, Quebec H4N 2S7
Tel (514) 842-5391 (Fax) 514 842-7252 email: larry@furshopping.com

 

Montreal, September 26, 2019

Declaration submitted in connection with humane society int'l Foia lawsuit

William C. Woody

Assistant Director, Office of Law Enforcement
U.S. Fish and Wildlife Service

Office of Law Enforcement (FOIA)

5275 Leesburg Pike (MS: OLE)

Falls Church, VA 22041

RE: Humane Society International v. U.S. F WS, No. 16-720,

Dear Mr. Woody:

This letter responds on behalf of Wolfie furs to a letter from the U.S. Fish and Wildlife
Service (“FWS”) requesting additional information regarding the competition that Wolfie furs
faces in the wildlife import/export trade. Thank you for the Opportunity to clarify how the public
disclosure of the confidential commercial information requested by the Humane Society
International would cause substantial competitive harm to Wolfie Furs.

First, Wolfie Furs incorporates by reference its first objection letter, dated November 22,
2016 (attached hereto as Exhibit A). In that letter, Wolfie furs sought exemption from disclosure
under FOIA exemption 4, 6, and 7(C). Via the following sections excerpted below, Wolfie Furs
detailed how the release of its confidential commercial information would be likely to cause
substantial harm, as required by Exemption 4:

Page 2: “Our business is a commercial entity that imports and exports animal products for
commercial purposes. For example, by publicly releasing the business’ import data, including
all of the variables set forth in paragraph c. in the Background section of the Federal Register
notice, our competitors in the marketplace will obtain access to the business’ acquisition costs,

Through this information, competitors will be able to determine the business’ pricing guidelines
and other financial algorithms.”

|
Case 1:16-cv-00720-TJK Document 50-2 Filed 10/22/19 Page 111 of 115

e Page 2: “Furthermore, based on the release of overall number of imports and the port codes,

species, quantity, unit, and value of the wildlife, our competitors may be able to determine the
size and growth of our business’ commercial and financial Operations, “

In response to the questions posed in your clarification request, Wolfie Furs submits that
the information at issue is both customarily and treated as private by its owner, and therefore is
confidential. Wolfie Furs has not disclosed the information to the public.

Based on the foregoing information and based on the reasons set forth in Wolfie Furs
original letter (Exhibit A), Wolfie Furs contends that its LEMIS data constitutes confidential

financial and commercial information and should be protected from disclosure by FOTIA
Exemption 4.

Wolfie Furs provides the confidential information in this objection voluntarily. Because
the information in this objection is provided voluntarily, it is exempt from disclosure if it is “of a
kind that would customarily not be released to the public.” See Critical Mass Energy Project v.
NRC, 975 F.2d 871, 879 (D.C. Cir. 1992); see also McDonnell Douglas Corp. v. NASA, No. 93-
1540, 1993 WL 796612, at *1 (D.D.C. Nov. 17, 1993) (determining that comments are voluntarily
submitted to an agency when the agency’s regulations “clearly did not require . . . [the submitter]
to provide any comments whatsoever.”). Therefore, in the event of a FOIA request for this
objection, we request that this letter be withheld because it contains private information pertinent
to Wolfie Furs business model which is “customarily” not disclosed to the public. Alternatively,
Wolfie Furs also requests that if the FWS decides to release this document, all such identifiable
information be redacted before this document is disclosed.

Sincerely, iy
Vi¢e tradi it

 
Case 1:16-cv-00720-TJK Document 50-2 Filed 10/22/19 Page 112 of 115

eee ee ee

EXHiBIT A |

Va VAL (BD srp0ing

Fourrures Wolfie Furs Inc
1625 Chabanel West Suite #502 Montreal, Quebec H4N 2S7
Tel (514) 842-5391 (Fax) 514 842-7252 email: larry@furshopping.com

 

U.S. Fish and Wildlife Service
Office of Law Enforcement (FOIA)
5275 Leesburg Pike (MS: OLE)
Falls Church, VA 22041

RE: Humane Society International v. U.S. FWS, No. 16-720,
Reference No. 7202.4-OS-2-16-00042

Dear Mr. Jenkins:

This letter responds to the Federal Register Notice at 81 Fed. Reg. 75838 (Nov. |, 2016)
and the November 1, 2016 letter from the FWS (7202.4-OS-2016-00042) that appears on the U.S.
Fish and Wildlife Service’s (FWS) website, both of which relate to Humane Society International
v. U.S. FWS, No. 16-720, Reference No. 7202.4-OS-2-16-00042.

To the best of my recollection, Wolfie Furs has participated in the exportation and/or
importation and/or exportation of wildlife into and/or from the United States in one or more of the
years including 2002-2010, 2013, and 2014; thus, we believe that identifying and competitive
information about the business is present in your Law Enforcement Management Information
System (“LEMIS”) for those years. Wolfie Furs vigorously objects to the disclosure of our
business’s identity as involved in the import/export of these legally imported animal products, and
to the disclosure of the value of the wildlife, and other submitted information to Humane Society
International (HSI) and/or to any individual or organization that seeks that information. It was our
understanding when we submitted that information in connection with the filing of our
import/export declarations (Form 3-177), that such information would be exempt from disclosure
under the Freedom of Information Act (FOIA). Indeed, information about the business’s identity

should be exempt from disclosure under FOIA Exemption 4 and under FOIA Exemptions 6 and
7(C) for the following reasons.

First, the requested information should be exempt from disclosure under FOIA Exemption
4, which covers matters that are “trade secrets and commercial or financial information obtained
from a person and privileged or confidential.” 5 U.S.C. § 552(b)(4). To be confidential, a
disclosure must be likely “to cause substantial harm to the competitive position of the person from
whom the information was obtained.” CriticalMass Energy Project v. NRC, 975 F. 2d 871, 878

ee eT *_*e* © © © © © © «8 @

I
Case 1:16-cv-00720-TJK Document 50-2 Filed 10/22/19 Page 113 of 115

EXHIBIT A-D

(D.C. Cir. 1992) (en banc) (citation omitted). The FWS’s disclosure of the business’s information
to HSI, if made public, would place my business at a competitive disadvantage by causing
substantial commercial and financial harm to my wholesale and retail business interests. Wolfie
Furs is a commercial entity that imports and exports animal products for commercial purposes.
For example, by publicly releasing the business’ import data, including all of the variables set forth
in paragraph c. in the Background section of the Federal Register notice, our competitors in the
marketplace will obtain access to the business’ acquisition costs. Through this information,
competitors will be able to determine the business’ pricing guidelines and other financial
algorithms. Furthermore, based on the release of overall number of imports and the port codes,
species, quantity, unit, and value of the wildlife, our competitors may be able to determine the size
and growth of our business’ commercial and financial operations.

If certain animal rights groups such as HSI had access to this sensitive and confidential
information, they could — and very likely will — devise targeted strategies to impact the business’
retail interests. HSI policies are designed to influence the public and to, among other things,
persuade the public not to do business with importers of certain animal products. If HSI gains
access to the business’s identifiable information, HSI will take similar actions to negatively
influence the business’s reputation — and, in turn, effect its ability to compete. For example, HSI
or other anti-animal use groups could disseminate the business’ identity and information pertaining
to its number of imports via social media with the goal of inciting boycotts or protests — relying
on similar methods to how HSI has attacked other animal use businesses in the past.

Additionally, the business’s identity as an importer/exporter of wildlife should be
protected from disclosure by Exemptions 6 and 7(c) of FOIA, as the disclosure of the individual
names associated with the business “would constitute a clearly unwarranted invasion of personal
privacy.” The LEMIS files that contain the business’s identity, other personal identifying
information associated with the persons running the business, fall within the “similar” files
category of Exemption 6 that courts have interpreted very broadly to protect information included
in a variety of types of files that contain personal information. Release of such information will
not advance the goals of FOIA — and it, instead, will relate solely to the private business interests
of certain businesses who import and export wildlife products.

In conclusion, we believe the release of the requested information will not advance the
purposes of FOIA and that the information should be exempt from disclosure under FOIA
Exemptions 4, 6 and 7(C). We also incorporate the arguments put forward by Fur Information
Council of America, a coalition which also has notified your office that it objects to disclosure of
the LEMIS records under the same FOIA exemptions on behalf of its membership.

. ay
Sincerely,

/

Sy
|| }
(4

i
UY
Larry Fudem
Vice-president

aa

ee
Case 1:16-cv-00720-TJK Document 50-2 Filed 10/22/19 Page 114 of 115

e Undated, from Lea Jaunakais of Tiger World, Inc., d/b/a Tiger World Endangered
Wildlife Preserve.
Case 1:16-cv-00720-TJK Document 50-2

Tiger World Endangered Wildlife Preserve

4400 Cook Road, Rockwell, NC 28138-7583
(704) 279-6363
www.tigerworld.us / tigerworldsc@aol.com

 

U.S. Fish and Wildlife Service VIA email

Office of Law Enforcement ole_foia_submitter_notice@fws.gov
5275 Leesburg Pike (MS-OLE)

Falls Church, VA 22041-3803

Federal Register Notice 81 Fed
Reg. 75838 (Nov. 1, 2016)

DECLARATION SUBMITTED IN CONNECTION WITH HUMANE SOCIETY INT’L FOIA
LAWSUIT

Dear Sirs:

In response to the USFWS Letter dated September 6, 2019, Tiger World, Inc. DBA Tiger
World Endangered Wildlife Preserve (“Tiger World”) certifies with respect to the LEMIS data
referenced and specified in the USFWS letter

1) that the information at issue is both customarily and actually treated as private by
Tiger World, its owner,

2) that the information is therefore confidential,
3) that Tiger World has not disclosed the information to the public, and

4) that the information is not routinely available to the public from other sources.
Please acknowledge receipt of this email.
Respectfully,
Tiger World, Inc.

 

By:

Lea Jaunakais, President & Founder

Filed 10/22/19 Page 115 of 115
